Name: Council Regulation (EU) NoÃ 40/2013 of 21Ã January 2013 fixing for 2013 the fishing opportunities available in EU waters and, to EU vessels, in certain non-EU waters for certain fish stocks and groups of fish stocks which are subject to international negotiations or agreements
 Type: Regulation
 Subject Matter: international law;  fisheries;  maritime and inland waterway transport;  economic geography
 Date Published: nan

 25.1.2013 EN Official Journal of the European Union L 23/54 COUNCIL REGULATION (EU) No 40/2013 of 21 January 2013 fixing for 2013 the fishing opportunities available in EU waters and, to EU vessels, in certain non-EU waters for certain fish stocks and groups of fish stocks which are subject to international negotiations or agreements THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1) requires that Union measures governing access to waters and resources and the sustainable pursuit of fishing activities be established taking into account available scientific, technical and economic advice and in particular reports drawn up by the Scientific, Technical and Economic Committee for Fisheries (STECF), as well as in the light of any advice received from Regional Advisory Councils. (2) It is incumbent upon the Council to adopt measures on the fixing and allocation of fishing opportunities, including certain conditions functionally linked thereto, as appropriate. Fishing opportunities should be distributed among Member States in such a way as to assure each Member State relative stability of fishing activities for each stock or fishery and having due regard to the objectives of the Common Fisheries Policy established in Regulation (EC) No 2371/2002. (3) For certain total allowable catch (TACs) Member States should be allowed to grant additional allocations for vessels participating in trials on fully documented fisheries. The aim of those trials is to test a catch-quota system, i.e. a system where all catches should be landed and counted against quotas in order to avoid discards and the waste of otherwise usable fish resources they entail. Uncontrolled discards of fish are a threat to the long term sustainability of fish as a public good and thus to the Common Fisheries Policy objectives. By contrast, catch-quota systems inherently present the fishers with an incentive to optimise the catch selectivity of their operations. In order to achieve a rational management of discards, a fully documented fishery should cover every operation at sea, rather than what is landed at port. The conditions for Member States to grant such additional allocations should therefore include an obligation to ensure the use of close circuit television cameras (CCTV) associated to a system of sensors (jointly referred to as "CCTV system"). This should enable the recording, in detail, of all retained and discarded parts of catches. A system based on human observers operating in real time on board would be less efficient, more costly, and less reliable. Consequently, the use of CCTV systems is, at this time, a prerequisite for the achievement of discard reduction schemes such as fully documented fisheries. In the use of such system, the requirements of Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (2) should be complied with. (4) In order to ensure that trials of fully documented fisheries can effectively evaluate the potential of catch-quota systems to control the absolute fishing mortality of the stocks concerned, it is necessary for all fish caught in those trials, including those under minimum landing size, to be counted against the total allocation assigned to the participating vessel, and for fishing operations to cease when that total allocation has been fully utilised by that vessel. It is also appropriate to allow transfers of allocations between vessels participating in the fully documented fisheries trials and non-participating vessels provided that it can be demonstrated that discards by non-participating vessels do not increase. (5) The TACs should be established on the basis of available scientific advice, taking into account biological and socio-economic aspects whilst ensuring fair treatment between fishing sectors, as well as in the light of the opinions expressed during the consultation of stakeholders, in particular at the meetings of the Regional Advisory Councils concerned. (6) For stocks subject to specific multiannual plans, the TACs should be established in accordance with the rules laid down in those plans. Consequently, the TACs for stocks of sole in the North Sea, of plaice in the North Sea, of cod in the North Sea, Skagerrak and the eastern Channel, of bluefin tuna in the eastern Atlantic and the Mediterranean and of herring in the West of Scotland should be established in accordance with the rules laid down in Council Regulation (EC) No 676/2007 of 11 June 2007 establishing a multiannual plan for fisheries exploiting stocks of plaice and sole in the North Sea (3); Council Regulation (EC) No 1300/2008 of 18 December 2008 establishing a multi-annual plan for the stock of herring distributed to the west of Scotland and the fisheries exploiting that stock (4); Council Regulation (EC) No 1342/2008 of 18 December 2008 establishing a long-term plan for cod stocks and the fisheries exploiting those stocks (5) (the §Cod Plan §); and Council Regulation (EC) No 302/2009 of 6 April 2009 concerning a multiannual recovery plan for bluefin tuna in the eastern Atlantic and Mediterranean (6). (7) For stocks for which there is no sufficient or reliable data in order to provide size estimates, management measures and TAC levels should follow the precautionary approach to fisheries management as defined in point (i) of Article 3 of Regulation (EC) No 2371/2002, while taking into account stock-specific factors, including, in particular, available information on stock trends and mixed fisheries considerations. (8) In accordance with Article 2 of Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (7), the stocks that are subject to the various measures referred to therein should be identified. (9) For certain species, such as certain species of sharks, even a limited fishing activity could result in a serious risk to their conservation. Fishing opportunities for such species should therefore be fully restricted through a general prohibition on fishing those species. (10) It is appropriate, following advice from the International Council for the Exploration of the Sea (ICES), to maintain and revise a system to manage sandeel in EU waters of ICES divisions IIa and IIIa and ICES subarea IV. (11) It is necessary to establish the fishing effort ceilings for 2013 in accordance with Article 9 of Regulation (EC) No 676/2007, Articles 11 and 12 of Regulation (EC) No 1342/2008 and Articles 5 and 9 of Regulation (EC) No 302/2009, while taking into account Regulation (EC) No 754/2009 of 27 July 2009 excluding certain groups of vessels from the fishing effort regime laid down in Chapter III of Regulation (EC) No 1342/2008 (8). (12) In accordance with the procedure provided for in the agreements or protocols on fisheries relations with Norway (9), the Faroe Islands (10) and Iceland (11), the Union has held consultations on fishing rights with those partners. The consultations with Norway have not been finalised and the arrangements for 2013 are only expected to be concluded in early 2013. In order to avoid the interruption of Union fishing activities, whilst allowing for the necessary flexibility for the conclusion of those arrangements early in 2013, it is appropriate to establish the fishing opportunities for stocks subject to those arrangements on a provisional basis. It has not been possible to conclude consultations with either the Faroe Islands or Iceland on fisheries arrangements for 2013. In accordance with the procedure provided for in the agreement and protocol on fisheries relations with Greenland (12), the Joint Committee has established the concrete level of fishing opportunities available for the Union in Greenland waters in 2013. According to the decision of the Joint Committee, quotas for capelin available to the Union in Greenland waters of ICES subareas V and XIV are to be automatically increased if a catch level of 70 % of the initial quota is achieved. (13) The Union is a contracting party to several fisheries organisations and participates in other organisations as a cooperating non-party. Moreover, by virtue of the 2003 Act of Accession, fisheries agreements previously concluded by the Republic of Poland, such as the Convention on the Conservation and Management of Pollock resources in the central Bering Sea, are managed by the Union as from the date of accession of Poland. Those fisheries organisations have recommended the introduction for 2013 of a number of measures, including fishing opportunities for EU vessels. Those fishing opportunities should be implemented in the law of the Union. (14) Regional Fisheries Management Organisations (RFMO) may allow for quota transfers and exchanges between Contracting Parties. To facilitate such quota transfers and exchanges between the Union and other Contracting Parties, Member States should be authorised to discuss with other Contracting Parties to the RFMO and, as appropriate, establish possible outlines of an intended quota transfer or exchange. The Commission should exchange the consent to be bound by such quota transfer or exchange with the other Contracting Party and notify the quota transfer or exchange to the RFMO. The fishing opportunities received or transferred under such quota transfer or exchange should be considered as fishing opportunities allocated to, or deducted from the allocation of the Member State concerned including for the purposes of applying the relevant provisions of Council Regulation (EC) 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (13). However, such ad hoc quota transfer or exchange should not change the existing distribution key for the purpose of allocating fishing opportunities among Member States in accordance with the principle of relative stability of fishing activities. (15) At its 34th Annual Meeting in 2012, the Northwest Atlantic Fisheries Organisation (NAFO) adopted a number of fishing opportunities for 2013 of certain stocks in Subareas 1-4 of the NAFO Convention Area. In that context, NAFO adopted a procedure for increase of the TAC for white hake in NAFO Subdivision 3NO fixed for 2013, if certain conditions related to the situation of this stock are met. A Contracting Party to NAFO may notify to the Executive Secretary of NAFO that higher than normal catches per unit of effort have been observed for the stock of white hake in NAFO Subdivision 3NO. If the in-year 2013 TAC increase is confirmed by NAFO, it should be implemented into the law of the Union. (16) At its 83nd Annual Meeting in 2012, the Inter-American Tropical Tuna Commission (IATTC) adopted conservation measures for yellowfin tuna, bigeye tuna and skipjack tuna. IATTC also adopted a resolution on the conservation of oceanic whitetip sharks. Those measures should be implemented in the law of the Union. (17) At its Annual Meeting in 2012, the International Commission for the Conservation of Atlantic Tunas (ICCAT) adopted a revised multi-annual recovery plan for bluefin tuna in the Eastern Atlantic and Mediterranean according to which the Union quota was increased. Furthermore, the closed fishing season for some fishing gears has been replaced by an open season and moved back by ten days. In addition, a one year extension of the existing TAC and quotas for Southern-Atlantic swordfish was adopted, as well as a new plan for rebuilding populations of blue and white marlins. As a result, the Union quota for Southern-Atlantic swordfish remains the same as in 2012, whereas the Union quota for blue marlin was consistently increased to take into account the artisanal fishery in the outermost regions of the Union. The Union quota for white marlins remained stable. Those measures should be implemented in the law of the Union. (18) At its Annual Meeting in 2012, the Indian Ocean Tuna Commission (IOTC) did not modify its measures regarding fishing opportunities as currently implemented in the law of the Union. The currently applicable measures adopted by the IOTC should be implemented in the law of the Union. (19) The first Annual Meeting of the South Pacific Regional Fisheries Management Organisation (SPRFMO) will be held from 28 January to 1 February 2013. Until such Annual Meeting is held, it is appropriate that the current interim measures remain in place, as implemented by Regulation (EU) No 44/2012. (20) At its Annual Meeting in 2012, the South East Atlantic Fisheries Organisation (SEAFO) did not modify the TACs for Patagonian toothfish, orange roughy, alfonsinos and deep-sea red crab agreed for 2011 and 2012 at its annual meeting in 2010. The currently applicable measures adopted by SEAFO should be implemented in the law of the Union. (21) In the light of the most recent scientific advice from ICES and in accordance with the international commitments in the context of the North East Atlantic Fisheries Convention (NEAFC), it is necessary to limit the fishing effort on certain deep-sea species. (22) The 9th Annual Meeting of the Western and Central Pacific Fisheries Commission (WCPFC) in 2012 did not modify its measures regarding fishing opportunities as currently implemented in the law of the Union, with the exception of a strengthening of the closed area for fish aggregation devices (FAD) fishing. The revision of this closed area for FAD fishing requires that the Union as a Contracting Party to WCPFC decides on one of two available options for additional measures for strengthening the closed area. Until such a decision is taken, the currently applicable measures adopted by the WCFPC should continue to be implemented in the law of the Union. (23) At its Annual Meeting in 2012, the Parties to the Convention on the Conservation and Management of Pollock resources in the central Bering Sea did not modify its measures regarding fishing opportunities. Those measures should be implemented in the law of the Union. (24) At its Annual Meeting in 2012, the Parties to the Commission for the Conservation of Antarctic Marine Living Resources (CCAMLR) adopted catch limits for both target and by-catch species. Those measures should be implemented in the law of the Union. (25) Certain international measures which create or restrict fishing opportunities for the Union are adopted by the relevant RFMOs at the end of the year and become applicable before the entry into force of this Regulation. It is therefore necessary for the provisions that implement such measures in the law of the Union to apply retroactively. In particular, since the fishing season in CCAMLR (Commission for the Conservation of Antarctic Marine Living Resources) Convention Area runs from 1 December to 30 November, and thus certain fishing opportunities or prohibitions in the CCAMLR Convention Area are laid down for a period of time starting from 1 December 2012, it is appropriate that the relevant provisions of this Regulation apply from that date. Such retroactive application will be without prejudice to the principle of legitimate expectations as CCAMLR members are forbidden to fish in the CCAMLR Convention Area without authorisation. (26) In accordance with the declaration by the Union to the Bolivarian Republic of Venezuela ("Venezuela") on the granting of fishing opportunities in EU waters to fishing vessels flying the flag of Venezuela in the exclusive economic zone (EZZ) off the coast of French Guyana (14), it is necessary to fix the fishing opportunities for snappers available to Venezuela in EU waters. (27) The use of fishing opportunities available to EU vessels set out in this Regulation is subject to Regulation (EC) No 1224/2009 and in particular to Articles 33 and 34 of that Regulation, concerning the recording of catches and fishing effort and the notification of data on the exhaustion of fishing opportunities. It is therefore necessary to specify the codes to be used by Member States when sending data to the Commission relating to landings of stocks subject to this Regulation. (28) In order to avoid the interruption of fishing activities and to ensure the livelihood of the fishermen of the Union, this Regulation should apply from 1 January 2013, except for the provisions concerning fishing effort limits, which should apply from 1 February 2013, and specific provisions in particular regions, which should have a specific date of application as indicated in recital 23. For reasons of urgency, this Regulation should enter into force immediately after its publication. (29) Fishing opportunities should be used in full compliance with the applicable law of the Union, HAS ADOPTED THIS REGULATION: TITLE I GENERAL PROVISIONS Article 1 Subject matter 1. This Regulation fixes fishing opportunities available in EU waters and, to EU vessels, in certain non-EU waters for certain fish stocks and groups of fish stocks which are subject to international negotiations or agreements. 2. The fishing opportunities referred to in paragraph 1 shall include: (a) catch limits for the year 2013 and, where specified in this Regulation, for the year 2014; (b) fishing effort limits for the period from 1 February 2013 to 31 January 2014; (c) fishing opportunities for the period from 1 December 2012 to 30 November 2013 for certain stocks in the CCAMLR Convention Area; and (d) fishing opportunities for the periods set out in Article 27 for certain stocks in the IATTC Convention Area for the year 2013 and, where specified in this Regulation, for the year 2014. 3. This Regulation also fixes provisional fishing opportunities for certain fish stocks and groups of fish stocks subject to the bilateral fisheries arrangements with Norway, pending the consultations on those arrangements for 2013. Article 2 Scope This Regulation shall apply to the following vessels: (a) EU vessels; (b) third-country vessels in EU waters. Article 3 Definitions For the purpose of this Regulation the following definitions shall apply: (a) §EU vessel § means a fishing vessel flying the flag of a Member State and registered in the Union; (b) §third-country vessel § means a fishing vessel flying the flag of, and registered in, a third country; (c) §EU waters § means waters under the sovereignty or jurisdiction of the Member States with the exception of waters adjacent to the overseas countries and territories listed in Annex II to the Treaty; (d) §total allowable catch § (TAC) means the quantity that can be taken and landed from each fish stock each year; (e) §quota § means a proportion of the TAC allocated to the Union, a Member State or a third country; (f) §international waters § means waters falling outside the sovereignty or jurisdiction of any State; (g) §mesh size § means the mesh size of fishing nets as determined in accordance with Regulation (EC) No 517/2008 (15). Article 4 Fishing zones For the purposes of this Regulation, the following zone definitions shall apply: (a) ICES (International Council for the Exploration of the Sea) zones are the geographical areas specified in Annex III to Regulation (EC) No 218/2009 (16); (b) §Skagerrak § means the geographical area bounded on the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and on the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast; (c) §Kattegat § means the geographical area bounded on the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast and on the south by a line drawn from HasenÃ ¸re to Gnibens Spids, from Korshage to Spodsbjerg and from Gilbjerg Hoved to Kullen; (d) CECAF (Committee for Eastern Central Atlantic Fisheries) areas are the geographical areas specified in Annex II to Regulation (EC) No 216/2009 (17); (e) NAFO (Northwest Atlantic Fisheries Organisation) areas are the geographical areas specified in Annex III to Regulation (EC) No 217/2009 (18); (f) §SEAFO (South East Atlantic Fisheries Organisation) Convention Area § is the geographical area defined in the Convention on the Conservation and Management of Fishery Resources in the South-East Atlantic Ocean (19); (g) §ICCAT (International Commission for the Conservation of Atlantic Tunas) Convention Area § is the geographical area defined in the International Convention for the Conservation of Atlantic Tunas (20); (h) §CCAMLR (Commission for the Conservation of Antarctic Marine Living Resources) Convention Area § is the geographical area defined in point (a) of Article 2 of Regulation (EC) No 601/2004 (21); (i) §IATTC (Inter American Tropical Tuna Commission) Convention Area § is the geographical area defined in the Convention for the Strengthening of the Inter-American Tropical Tuna Commission established by the 1949 Convention between the United States of America and the Republic of Costa Rica (22); (j) §IOTC (Indian Ocean Tuna Commission) Convention Area § is the geographical area defined in the Agreement for the establishment of the Indian Ocean Tuna Commission (23); (k) §SPRFMO (South Pacific Regional Fisheries Management Organisation) Convention Area § is the high seas geographical area south of 10 ° N, north of the CCAMLR Convention Area, east of the SIOFA Convention Area as defined in the Southern Indian Ocean Fisheries Agreement (24), and west of the areas of fisheries jurisdictions of South American States; (l) §the WCPFC (Western and Central Pacific Fisheries Commission) Convention Area § is the geographical area defined in the Convention on the Conservation and Management of Highly Migratory Fish Stocks in the Western and Central Pacific Ocean (25); (m) §high seas of the Bering Sea § is the geographical area of the high seas of the Bering Sea beyond 200 nautical miles from the baselines from which the breadth of the territorial sea of the coastal States of the Bering Sea is measured. TITLE II FISHING OPPORTUNITIES FOR EU VESSELS CHAPTER I General provisions Article 5 TACs and allocations 1. The TACs for EU vessels in EU waters or in certain non-EU waters and the allocation of such TACs among Member States, and the conditions functionally linked thereto, where appropriate, are set out in Annex I. 2. EU vessels are authorised to make catches, within the TACs set out in Annex I, in waters falling within the fisheries jurisdiction of the Faroe Islands, Greenland, Iceland and Norway, and the fishing zone around Jan Mayen, subject to the condition set out in Article 14 of and Annex III to this Regulation and in Regulation (EC) No 1006/2008 (26) and its implementing provisions. Article 6 Additional allocations for vessels participating in trials on fully documented fisheries 1. For certain stocks, a Member State may grant an additional allocation to vessels flying its flag and participating in trials on fully documented fisheries. Those stocks are identified in Annex I. 2. The additional allocation referred to in paragraph 1 shall not exceed the overall limit set out in Annex I as a percentage of the quota allocated to that Member State. 3. The additional allocation referred to in paragraph 1 shall comply with the following conditions: (a) the vessel makes use of close circuit television cameras (CCTV) associated to a system of sensors (jointly referred to as "the CCTV system") to record all on board fishing and processing activities; (b) the additional allocation granted to an individual vessel that participates in trials on fully documented fisheries shall not exceed any of the following limits: (i) 75 % of the discards of the stock, as estimated by the relevant Member State, produced by the type of vessel to which the individual vessel that has been granted the additional allocation belongs; (ii) 30 % of the vessel's individual allocation prior to participating in the trials; (c) all catches by the vessel from the stock subject to the additional allocation, including fish that are under minimum landing size as defined in Annex XII of Regulation (EC) No 850/98, shall be counted against the individual allocation of the vessel, as resulting from any additional allocation granted under this Article; (d) once the individual allocation for any stock subject to the additional allocation has been fully utilised by a vessel, the vessel in question must cease all fishing activity in the relevant TAC area; (e) in respect of the stocks for which this Article may be used, the Member States may allow transfers of the individual allocation or any part thereof from vessels not participating in the fully documented fisheries trials to vessels participating in those trials provided that it can be demonstrated that discards by the non-participating vessels do not increase. 4. Notwithstanding point (i) of point (b) of paragraph 3, a Member State may exceptionally grant to a vessel flying its flag an additional allocation exceeding 75 % of the estimated discards of the stock produced by the type of vessel to which the individual vessel that has been granted the additional allocation belongs, provided that: (a) the rate of stock discards, as estimated for the relevant type of vessel, is less than 10 %; (b) the inclusion of that type of vessel is important to evaluate the potential of the CCTV system for control purposes; (c) an overall limit of 75 % of the estimated stock discards produced by all vessels participating in the trials is not exceeded. 5. To the extent that the recordings obtained in accordance with point (a) of paragraph 3 involve the processing of personal data within the meaning of Directive 95/46/EC, that Directive shall apply to the processing of such data. 6. Where a Member State detects that a vessel participating in trials on fully documented fisheries fails to comply with the conditions set out in paragraph 3, it shall immediately withdraw the additional allocation granted to that vessel and exclude it from participation in those trials for the remainder of the year 2013. 7. Prior to granting the additional allocation referred to in paragraphs 1 to 6, a Member State shall submit to the Commission the following information: (a) the list of vessels flying its flag and participating in trials on fully documented fisheries; (b) the specifications of the remote electronic monitoring equipment installed on board those vessels; (c) the capacity, type and specification of gears used by those vessels; (d) the estimated discards for each type of vessel participating in the trials; (e) the amount of catches of the stock subject to the relevant TAC made in 2012 by the vessels participating in the trials. 8. The Commission may request any Member State that avails itself of this Article to submit its assessment of the discards produced per type of vessel to a scientific advisory body for review, in order to monitor the implementation of the requirement set out in point (i) of point (b) of paragraph 3. In the absence of an assessment confirming such discards, the Member State concerned shall take any appropriate measure to ensure compliance with that requirement and inform the Commission thereof. Article 7 Conditions for landing catches and by-catches Fish from stocks for which TACs are established shall be retained on board or landed only if: (a) the catches have been taken by vessels flying the flag of a Member State having a quota and that quota is not exhausted; or (b) the catches consist of a share in a EU quota which has not been allocated by quota among Member States, and that EU quota has not been exhausted. Article 8 Fishing effort limits From 1 February 2013 to 31 January 2014, the fishing effort measures laid down in Annex IIA shall apply for the management of certain cod, plaice and sole stocks in: (a) the Skagerrak; (b) that part of ICES division IIIa not covered by the Skagerrak and the Kattegat; (c) ICES subarea IV; (d) EU waters of ICES division IIa; and (e) ICES division VIId. Article 9 Catch and effort limits for deep-sea fisheries 1. Article 3(1) of Regulation (EC) No 2347/2002 (27) establishing the requirement of holding a deep-sea fishing permit shall apply to Greenland halibut. The catching, retaining on board, transhipping and landing of Greenland halibut shall be subject to the conditions referred to in that Article. 2. Member States shall ensure that for 2013 the fishing effort levels, measured in kilowatt days absent from port, by vessels holding deep-sea fishing permits referred to in Article 3(1) of Regulation (EC) No 2347/2002 do not exceed 65 % of the average annual fishing effort deployed by the vessels of the Member State concerned in 2003 on trips when deep-sea fishing permits were held or deep-sea species, as listed in Annexes I and II to that Regulation, were caught. This paragraph shall apply only to fishing trips on which more than 100 kg of deep-sea species, other than greater silver smelt, were caught. Article 10 Special provisions on allocations of fishing opportunities 1. The allocation of fishing opportunities among Member States as set out in this Regulation shall be without prejudice to: (a) exchanges made pursuant to Article 20(5) of Regulation (EC) No 2371/2002; (b) reallocations made pursuant to Article 37 of Regulation (EC) No 1224/2009 or pursuant to Article 10(4) of Regulation (EC) No 1006/2008; (c) additional landings allowed under Article 3 of Regulation (EC) No 847/96; (d) quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96; (e) deductions made pursuant to Articles 37, 105, 106 and 107 of Regulation (EC) No 1224/2009; (f) quota transfers and exchanges pursuant to Article 15 of this Regulation. 2. Except where otherwise specified in Annex I to this Regulation, Article 3 of Regulation (EC) No 847/96 shall apply to stocks subject to precautionary TAC and Article 3(2) and (3) and Article 4 of that Regulation shall apply to stocks subject to analytical TAC. Article 11 Closed fishing season 1. It shall be prohibited to fish or retain on board any of the following species in the Porcupine Bank during the period from 1 May to 31 May 2013: tusk, blue ling and ling. 2. For the purposes of this Article, the Porcupine Bank shall comprise the geographical area bounded by rhumb lines sequentially joining the following positions: Point Latitude Longitude 1 52 ° 27 ² N 12 ° 19 ² W 2 52 ° 40 ² N 12 ° 30 ² W 3 52 ° 47 ² N 12 ° 39,600 ² W 4 52 ° 47 ² N 12 ° 56 ² W 5 52 ° 13,5 ² N 13 ° 53,830 ² W 6 51 ° 22 ² N 14 ° 24 ² W 7 51 ° 22 ² N 14 ° 03 ² W 8 52 ° 10 ² N 13 ° 25 ² W 9 52 ° 32 ² N 13 ° 07,500 ² W 10 52 ° 43 ² N 12 ° 55 ² W 11 52 ° 43 ² N 12 ° 43 ² W 12 52 ° 38,800 ² N 12 ° 37 ² W 13 52 ° 27 ² N 12 ° 23 ² W 14 52 ° 27 ² N 12 ° 19 ² W 3. By way of derogation from paragraph 1, transit through the Porcupine Bank while carrying on board the species referred to in that paragraph, shall be permitted in accordance with Article 50(3), (4) and (5) of Regulation (EC) No 1224/2009. Article 12 Prohibitions 1. It shall be prohibited for EU vessels to fish for, to retain on board, to tranship or to land the following species: (a) basking shark (Cetorhinus maximus) and white shark (Carcharodon carcharias) in all waters; (b) porbeagle (Lamna nasus) in all waters, except where it is provided otherwise in Annex I, Part B of Regulation (EU) No 39/2013 (28); (c) angel shark (Squatina squatina) in EU waters; (d) common skate (Dipturus batis) in EU waters of ICES division IIa and ICES subareas III, IV, VI, VII, VIII, IX and X; (e) undulate ray (Raja undulata) and white skate (Raja alba) in EU waters of ICES subareas VI, VII, VIII, IX and X; (f) guitarfishes (Rhinobatidae) in EU waters of ICES subareas I, II, III, IV, V, VI, VII, VIII, IX, X and XII; (g) giant manta ray (Manta birostris) in all waters. 2. When accidentally caught, species referred to in paragraphs 1 shall not be harmed. Specimens shall be promptly released. Article 13 Data transmission When, pursuant to Articles 33 and 34 of Regulation (EC) No 1224/2009, Member States submit to the Commission data relating to the landings of quantities of stocks caught, they shall use the stock codes set out in Annex I to this Regulation. CHAPTER II Fishing authorisations in third-country waters Article 14 Fishing authorisations 1. The maximum number of fishing authorisations for EU vessels fishing in waters of a third country is set out in Annex III. 2. Where one Member State transfers quota to another Member State ("swap") in the fishing areas set out in Annex III on the basis of Article 20(5) of Regulation (EC) No 2371/2002, the transfer shall include an appropriate transfer of fishing authorisations and shall be notified to the Commission. However, the total number of fishing authorisations for each fishing area, as set out in Annex III, shall not be exceeded. CHAPTER III Fishing opportunities in waters of regional fisheries management organisations Article 15 Quota transfers and exchanges 1. Where, under the rules of a regional fisheries management organisation ("RFMO"), quota transfers or exchanges between the Contracting Parties to the RFMO are permitted, a Member State ("the Member State concerned") may discuss with a Contracting Party to the RFMO and, as appropriate, establish a possible outline of an intended quota transfer or exchange. 2. Upon notification to the Commission by the Member State concerned, the Commission may endorse the outline of the intended quota transfer or exchange that the Member State has discussed with the concerned Contracting Party to the RFMO. Thereupon, the Commission shall exchange, without undue delay, the consent to be bound by such quota transfer or exchange with the concerned Contracting Party to the RFMO. The Commission shall then give notification of the agreed quota transfer or exchange to the secretariat of the RFMO in accordance with the rules of that organisation. 3. The Commission shall inform the Member States of the agreed quota transfer or exchange. 4. The fishing opportunities received from or transferred to the concerned Contracting Party to the RFMO under the quota transfer or exchange shall be deemed to be quotas allocated to or deducted from the allocation of, the Member State concerned, as of the moment that the quota transfer or exchange takes effect in accordance with the terms of the agreement reached with the concerned Contracting Party to the RFMO or in accordance with the rules of the relevant RFMO, as appropriate. Such allocation shall not change the existing distribution key for the purpose of allocating fishing opportunities among Member States in accordance with the principle of relative stability of fishing activities. Section 1 ICCAT Convention Area Article 16 Fishing, farming and fattening capacity limitations for bluefin tuna 1. The number of EU bait boats and trolling boats authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Eastern Atlantic shall be limited as set out in point 1 of Annex IV. 2. The number of EU coastal artisanal fishing vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Mediterranean shall be limited as set out in point 2 of Annex IV. 3. The number of EU vessels fishing for bluefin tuna in the Adriatic Sea for farming purposes authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm shall be limited as set out in point 3 of Annex IV. 4. The number and total capacity in gross tonnage of fishing vessels authorised to fish for, retain on board, tranship, transport, or land bluefin tuna in the eastern Atlantic and Mediterranean shall be limited as set out in point 4 of Annex IV. 5. The number of traps engaged in the eastern Atlantic and Mediterranean bluefin tuna fishery shall be limited as set out in point 5 of Annex IV. 6. The bluefin tuna farming capacity, the fattening capacity and the maximum input of wild caught bluefin tuna allocated to the farms in the eastern Atlantic and Mediterranean shall be limited as set out in point 6 of Annex IV. Article 17 Recreational and sport fisheries Member States shall allocate a specific quota of bluefin tuna for recreational and sport fisheries from their quotas allocated in Annex ID. Article 18 Sharks 1. Retaining on board, transhipping or landing any part or whole carcass of bigeye thresher sharks (Alopias superciliosus) in any fishery shall be prohibited. 2. It shall be prohibited to undertake a directed fishery for species of thresher sharks of the genus Alopias. 3. Retaining on board, transhipping or landing any part or whole carcass of hammerhead sharks of the family Sphyrnidae (except for the Sphyrna tiburo) in association with fisheries in the ICCAT Convention Area shall be prohibited. 4. Retaining on board, transhipping or landing any part or whole carcass of oceanic whitetip sharks (Carcharhinus longimanus) taken in any fishery shall be prohibited. 5. Retaining on board silky sharks (Carcharhinus falciformis) taken in any fishery shall be prohibited. Section 2 CCAMLR Convention Area Article 19 Prohibitions and catch limitations 1. Direct fishing of the species set out in Annex V, Part A, shall be prohibited in the zones and during the periods set out therein. 2. For exploratory fisheries, the TACs and by-catch limits set out in Annex V, Part B, shall apply in the subareas set out therein. Article 20 Exploratory fisheries 1. Only those Member States which are members of the CCAMLR Commission may participate in longline exploratory fisheries for Dissostichus spp. in FAO Subareas 88.1 and 88.2 as well as in Divisions 58.4.1, 58.4.2 and 58.4.3a outside areas of national jurisdiction in 2013. If such a Member State intends to participate in such fisheries, it shall notify the CCAMLR Secretariat in accordance with Articles 7 and 7a of Regulation (EC) No 601/2004 and in any case no later than 1 June 2013. 2. With regard to FAO Subareas 88.1 and 88.2 as well as Divisions 58.4.1,58.4.2 and 58.4.3a TACs and by-catch limits per subarea and division, and their distribution among Small Scale Research Units (SSRUs) within each of them, shall be as set out in Annex V, Part B. Fishing in any SSRU shall cease when the reported catch reaches the specified TAC, and the SSRU shall be closed to fishing for the remainder of the season. 3. Fishing shall take place over as large a geographical and bathymetric range as possible to obtain the information necessary to determine fishery potential and to avoid over-concentration of catch and fishing effort. However, fishing in FAO Subareas 88.1 and 88.2 as well as in Divisions 58.4.1, 58.4.2 and 58.4.3a shall be prohibited in depths less than 550 m. Article 21 Krill fishery during the 2013/2014 fishing season 1. Only those Member States which are members of the CCAMLR Commission may fish for krill (Euphausia superba) in the CCAMLR Convention Area during the 2013/2014 fishing season. If such a Member State intends to fish for krill in the CCAMLR Convention Area, it shall notify the CCAMLR Secretariat, in accordance with Article 5a of Regulation (EC) No 601/2004, and the Commission, and in any case no later than 1 June 2013: (a) of its intention to fish for krill, using the format laid down in Annex V, Part C; (b) of the net configuration form, using the format laid down in Annex V, Part D. 2. The notification referred to in paragraph 1 of this Article shall include the information provided for in Article 3 of Regulation (EC) No 601/2004 for each vessel to be authorised by the Member State to participate in the krill fishery. 3. A Member State intending to fish for krill in the CCAMLR Convention Area shall only notify its intention to do so in respect of authorised vessels either flying its flag at the time of the notification or flying the flag of another CCAMLR member that are expected, at the time the fishery takes place, to be flying the flag of that Member State. 4. Member States shall be entitled to authorise participation in a krill fishery by vessels other than those notified to CCAMLR Secretariat in accordance with paragraphs 1, 2 and 3 of this Article, if an authorised vessel is prevented from participation due to legitimate operational reasons or force majeure. In such circumstances the Member States concerned shall immediately inform the CCAMLR Secretariat and the Commission, providing: (a) full details of the intended replacement vessel(s), including information provided for in Article 3 of Regulation (EC) No 601/2004; (b) a comprehensive account of the reasons justifying the replacement and any relevant supporting evidence or references. 5. Member States shall not authorise a vessel on either of the CCAMLR illegal, unreported and unregulated (IUU) Vessel Lists to participate in krill fisheries. Section 3 IOTC Convention Area Article 22 Limitation of fishing capacity of vessels fishing in the IOTC Convention Area 1. The maximum number of EU vessels fishing for tropical tunas in the IOTC Convention Area and the corresponding capacity in gross tonnage shall be as set out in point 1 of Annex VI. 2. The maximum number of EU vessels fishing for swordfish (Xiphias gladius) and albacore (Thunnus alalunga) in the IOTC Convention Area and the corresponding capacity in gross tonnage shall be as set out in point 2 of Annex VI. 3. Member States may re-allocate vessels assigned to one of the two fisheries referred to in paragraphs 1 and 2 to the other fishery, provided that they can demonstrate to the Commission that this change does not lead to an increase of fishing effort on the fish stocks involved. 4. Member States shall ensure that, where there is a proposed transfer of capacity to their fleet, vessels to be transferred are on the IOTC Record of Vessels or on the record of vessels of other tuna regional fisheries organisations. Furthermore, no vessels featuring on the list of vessels engaged in IUU fishing activities (IUU vessels) of any RFMO may be transferred. 5. In order to take into account the implementation of the development plans submitted to the IOTC, Member States may only increase their fishing capacity beyond the ceilings referred to in paragraphs 1 and 2 within the limits set out in those plans. Article 23 Sharks 1. Retaining on board, transhipping or landing any part or whole carcass of thresher sharks of all the species of the family Alopiidae in any fishery shall be prohibited. 2. When accidentally caught, species referred to in paragraph 1 shall not be harmed. Specimens shall be promptly released. Section 4 SPRFMO Convention Area Article 24 Pelagic fisheries - capacity limitation Member States having actively exercised pelagic fisheries activities in the SPRFMO Convention Area in 2007, 2008 or 2009 shall limit the total level of gross tonnage of vessels flying their flag and fishing for pelagic stocks in 2013 to the levels of total 78 610 gross tonnage in that area in such manner that sustainable exploitation of the pelagic fishery resources in the South Pacific is ensured. Article 25 Pelagic fisheries  TACs 1. Only Member States having actively exercised pelagic fisheries activities in the SPRFMO Convention Area in 2007, 2008 or 2009, as specified in Article 24, may fish for pelagic stocks in that area in accordance with the TACs set out in Annex IJ. 2. Member States shall notify the Commission on a monthly basis of the names and characteristics, including gross tonnage, of vessels flying their flag engaged in the fishery referred to in this Article. 3. For the purpose of monitoring the fishery referred to in this Article, Member States shall send to the Commission, in order to communicate them to the SPRFMO Interim Secretariat, records from vessel monitoring systems (VMS), monthly catch reports and, where available, port calls at the latest by the fifteenth day of the following month. Article 26 Bottom fisheries Member States with a track record in bottom fishing effort or catch in the SPRFMO Convention Area over the period from 1 January 2002 to 31 December 2006 shall limit their effort or catch to: (a) the average level of catches or effort parameters over that period; and (b) only those parts of the SPRFMO Convention Area where bottom fisheries have occurred in any previous fishing season. Section 5 IATTC Convention Area Article 27 Purse-seine fisheries 1. The fishing by purse-seine vessels for yellowfin tuna (Thunnus albacares), bigeye tuna (Thunnus obesus) and skipjack tuna (Katsuwonus pelamis) shall be prohibited: (a) from 29 July to 28 September 2013 or from 18 November 2013 to 18 January 2014 in the area defined by the following limits:  the Pacific coastlines of the Americas,  longitude 150 ° W,  latitude 40 ° N,  latitude 40 ° S; (b) from 29 September to 29 October 2013 in the area defined by the following limits:  longitude 96 ° W,  longitude 110 ° W,  latitude 4 ° N,  latitude 3 ° S. 2. The Member States concerned shall notify the Commission of the selected period of closure referred to in paragraph 1 before 1 April 2013. All the purse-seine vessels of the Member States concerned shall stop purse-seine fishing in the areas defined in paragraph 1 during the selected period. 3. Purse-seine vessels fishing for tuna in the IATTC Convention Area shall retain on board and then land or tranship all yellowfin, bigeye and skipjack tuna caught. 4. Paragraph 3 shall not apply in the following cases: (a) where the fish is considered unfit for human consumption for reasons other than size; or (b) during the final set of a trip when there may be insufficient well space remaining to accommodate all the tuna caught in that set. 5. It shall be prohibited to fish for oceanic whitetip sharks (Carcharhinus longimanus) in the IATTC Convention Area, and to retain on board, to tranship, to store, to offer to sell, to sell or to land any part or whole carcass of oceanic whitetip sharks in that area. 6. When accidentally caught, the species referred to in paragraph 5 shall not be harmed. Specimens shall be promptly released by vessel operators, who shall also: (a) record the number of releases with indication of status (dead or alive); (b) report the information specified in paragraph (a) to the Member State of which they are nationals. Member States shall transmit this information to the Commission by 31 January 2013. Section 6 SEAFO Convention Area Article 28 Prohibition of fishing for deep water sharks Directed fishing for the following deep water sharks in the SEAFO Convention Area shall be prohibited:  skates (Rajidae),  spiny dogfish (Squalus acanthias),  blurred smooth lanternshark (Etmopterus bigelowi),  shorttail lanternshark (Etmopterus brachyurus),  great lanternshark (Etmopterus princeps),  smooth lanternshark (Etmopterus pusillus),  ghost catshark (Apristurus manis),  velvet dogfish (Scymnodon squamulosus),  deep-sea sharks of super-order Selachimorpha. Section 7 WCPFC Convention Area Article 29 Fishing effort limitations for bigeye tuna, yellowfin tuna, skipjack tuna and south Pacific albacore Member States shall ensure that the total fishing effort for bigeye tuna (Thunnus obesus), yellowfin tuna (Thunnus albacares), skipjack tuna (Katsuwonus pelamis) and south Pacific albacore (Thunnus alalunga) in the WCPFC Convention Area is limited to the fishing effort provided for in fisheries partnership agreements between the Union and coastal States in that region. Article 30 Closed area for FAD fishing 1. In the part of the WCPFC Convention Area located between 20 ° N and 20 ° S, fishing activities of purse-seine vessels making use of fish aggregating devices (FADs) shall be prohibited between 00:00 hours of 1 July 2013 and 24:00 hours of 30 September 2013. During that period, a purse-seine vessel may only engage in fishing operations within that part of the WCPFC Convention Area if it carries onboard an observer to monitor that at no time does the vessel: (a) deploy or service a FAD or associated electronic device; (b) fish on schools in association with FADs. 2. All purse- seine vessels fishing in the part of the WCPFC Convention Area referred to in paragraph 1 shall retain onboard and land or tranship all bigeye, yellowfin and skipjack tuna caught. 3. Paragraph 2 shall not apply in the following cases: (a) in the final set of a trip, if the vessel has insufficient well space left to accommodate all fish; (b) where the fish is unfit for human consumption for reasons other than size; or (c) when a serious malfunction of freezer equipment occurs. Article 31 Limitations to the number of EU vessels authorised to fish swordfish The maximum number of EU vessels authorised to fish for swordfish (Xiphias gladius) in areas south of 20 ° S of the WCPFC Convention Area shall be as indicated in Annex VII. Section 8 Bering Sea Article 32 Prohibition on fishing in the high seas of the Bering Sea Fishing for pollock (Theragra chalcogramma) in the high seas of the Bering Sea shall be prohibited. TITLE III FISHING OPPORTUNITIES FOR THIRD-COUNTRY VESSELS IN EU WATERS Article 33 TACs Fishing vessels flying the flag of Norway and fishing vessels registered in the Faroe Islands shall be authorised to make catches in EU waters within the TACs set out in Annex I to this Regulation and subject to the conditions provided for in this Regulation and Chapter III of Regulation (EC) No 1006/2008. Article 34 Fishing authorisations 1. The maximum number of fishing authorisations for third-country vessels fishing in EU waters is laid down in Annex VIII. 2. Fish from stocks for which TACs are fixed shall not be retained on board or landed unless the catches have been taken by third-country vessels having a quota and that quota is not exhausted. Article 35 Prohibitions 1. It shall be prohibited for third-country vessels to fish for, to retain on board, to tranship or to land the following species: (a) basking shark (Cetorhinus maximus) and white shark (Carcharodon carcharias) in EU waters; (b) angel shark (Squatina squatina) in EU waters; (c) common skate (Dipturus batis) in EU waters of ICES division IIa and ICES subareas III, IV, VI, VII, VIII, IX and X; (d) undulate ray (Raja undulata) and white skate (Raja alba) in EU waters of ICES subareas VI, VII, VIII, IX and X; (e) porbeagle (Lamna nasus) in EU waters; (f) guitarfishes (Rhinobatidae) in EU waters of ICES subareas I, II, III, IV, V, VI, VII, VIII, IX, X and XII; (g) giant manta ray (Manta birostris) in EU waters. 2. When accidentally caught, species referred to in paragraph 1 shall not be harmed. Specimens shall be promptly released. TITLE IV FINAL PROVISIONS Article 36 Entry into force and application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2013. However, Article 8 shall apply from 1 February 2013. The provisions on fishing opportunities set out in Articles 19, 20 and 21 and Annexes IE and V for the CCAMLR Convention Area shall apply from the dates specified therein. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 2013. For the Council The President E. GILMORE (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 281, 23.11.1995, p. 31. (3) OJ L 157, 19.6.2007, p. 1. (4) OJ L 344, 20.12.2008, p. 6. (5) OJ L 348, 24.12.2008, p. 20. (6) OJ L 96, 15.4.2009, p. 1. (7) OJ L 115, 9.5.1996, p. 3. (8) OJ L 214, 19.8.2009, p. 16. (9) Agreement on fisheries between the European Economic Community and the Kingdom of Norway (OJ L 226, 29.8.1980, p. 48). (10) Agreement on fisheries between the European Economic Community, of the one part, and the Government of Denmark and the Home Government of the Faeroe Islands, of the other part (OJ L 226, 29.8.1980, p. 12). (11) Agreement on fisheries and the marine environment between the European Economic Community and the Republic of Iceland (OJ L 161, 02.07.1993, p. 2). (12) Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand (OJ L 172, 30.6.2007, p. 4) and Protocol setting out the fishing opportunities and financial contribution provided for in that Agreement (OJ L 293, 23.10.2012, p. 5). (13) OJ L 343, 22.12.2009, p. 1. (14) OJ L 6, 10.1.2012, p. 9. (15) Commission Regulation (EC) No 517/2008 of 10 June 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 850/98 as regards the determination of the mesh size and assessing the thickness of twine of fishing nets (OJ L 151, 11.6.2008, p. 5). (16) Regulation (EC) No 218/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (OJ L 87, 31.3.2009, p. 70). (17) Regulation (EC) No 216/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic (OJ L 87, 31.3.2009, p. 1). (18) Regulation (EC) No 217/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of catch and activity statistics by Member States fishing in the north-west Atlantic (OJ L 87, 31.3.2009, p. 42). (19) Concluded by Council Decision 2002/738/EC (OJ L 234, 31.8.2002, p. 39). (20) The Union acceded by Council Decision 86/238/EEC (OJ L 162, 18.6.1986, p. 33). (21) Council Regulation (EC) No 601/2004 of 22 March 2004 laying down certain control measures applicable to fishing activities in the area covered by the Convention on the conservation of Antarctic marine living resources (OJ L 97, 1.4.2004, p. 16). (22) Concluded by Council Decision 2006/539/EC (OJ L 224, 16.8.2006, p. 22). (23) The Union acceded by Council Decision 95/399/EC (OJ L 236, 5.10.1995, p. 24). (24) Concluded by Council Decision 2008/780/EC (OJ L 268, 9.10.2008, p. 27). (25) The Union acceded by Council Decision 2005/75/EC (OJ L 32, 4.2.2005, p. 1). (26) Council Regulation (EC) No 1006/2008 of 29 September 2009 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters (OJ L 286, 29.10.2008, p. 33). (27) Council Regulation (EC) No 2347/2002 of 16 December 2002 establishing specific access requirements and associated conditions applicable to fishing for deep-sea stocks (OJ L 351, 28.12.2002, p. 6). (28) Council Regulation (EU) No 39/2013 of 21 January 2013 fixing for 2013 the fishing opportunities available to EU vessels for certain fish stocks and groups of fish stocks which are not subject to international negotiations or agreements (See page 1 of this Official Journal). LIST OF ANNEXES ANNEX I : TACs applicable to EU vessels in areas where TACs exist by species and by area. ANNEX IA : Skagerrak, Kattegat, ICES subareas I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV, EU waters of CECAF ANNEX IB : North East Atlantic and Greenland, ICES subareas I, II, V, XII and XIV and Greenland waters of NAFO 1 ANNEX IC : North West Atlantic  NAFO Convention Area ANNEX ID : Highly migratory fish  all areas ANNEX IE : Antarctic  CCAMLR Convention Area ANNEX IF : South-East Atlantic Ocean  SEAFO Convention Area ANNEX IG : Southern bluefin tuna  all areas ANNEX IH : WCPFC Convention Area ANNEX IJ : SPRFMO Convention Area ANNEX IIA : Fishing effort for vessels in the context of the management of certain cod, plaice and sole stocks in the Skagerrak, that part of ICES division IIIa not covered by the Skagerrak and the Kattegat, ICES subarea IV, EU waters of ICES division IIa and ICES division VIId ANNEX IIB : Fishing opportunities for vessels fishing for sandeel in ICES divisions IIa, IIIa and ICES subarea IV ANNEX III : Maximum number of fishing authorisations for EU vessels in third-country waters ANNEX IV : ICCAT Convention Area ANNEX V : CCAMLR Convention Area ANNEX VI : IOTC Convention Area ANNEX VII : WCPFC Convention Area ANNEX VIII : Quantitative limitations of fishing authorisations for third country vessels fishing in EU waters ANNEX I TACs APPLICABLE TO EU VESSELS IN AREAS WHERE TACs EXIST BY SPECIES AND BY AREA The tables in Annexes IA, IB, IC, ID, IE, IF, IG, IH and IJ set out the TACs and quotas (in tonnes live weight, except where otherwise specified) by stock, and conditions functionally linked thereto, where appropriate. All fishing opportunities set out in this Annex shall be subject to the rules set out in Regulation (EC) No 1224/2009, and in particular Articles 33 and 34 of that Regulation. The references to fishing zones are references to ICES zones, unless otherwise specified. Within each area, fish stocks are referred to following the alphabetical order of the Latin names of the species. For the purposes of this Regulation, the following comparative table of Latin names and common names is provided: Scientific name Alpha-3 code Common name Amblyraja radiata RJR Starry ray Ammodytes spp. SAN Sandeels Argentina silus ARU Greater silver smelt Beryx spp. ALF Alfonsinos Brosme brosme USK Tusk Caproidae BOR Boarfish Centrophorus squamosus GUQ Leafscale gulper shark Centroscymnus coelolepis CYO Portuguese dogfish Chaceon spp. GER Deep sea red crab Chaenocephalus aceratus SSI Blackfin icefish Champsocephalus gunnari ANI Mackerelicefish Chionoecetes spp. PCR Snow crab Clupea harengus HER Herring Coryphaenoides rupestris RNG Roundnose grenadier Dalatias licha SCK Kitefin shark Deania calcea DCA Birdbeak dogfish Dipturus batis RJB Common skate Dissostichus eleginoides TOP Patagonian toothfish Dissostichus mawsoni TOA Antarctic toothfish Engraulis encrasicolus ANE Anchovy Etmopterus princeps ETR Great lanternshark Etmopterus pusillus ETP Smooth lanternshark Euphausia superba KRI Krill Gadus morhua COD Cod Galeorhinus galeus GAG Tope shark Glyptocephalus cynoglossus WIT Witch flounder Gobionotothen gibberifrons NOG Humped rockcod Hippoglossoides platessoides PLA American plaice Hippoglossus hippoglossus HAL Atlantic halibut Hoplostethus atlanticus ORY Orange roughy Illex illecebrosus SQI Shortfin squid Lamna nasus POR Porbeagle Lepidonotothen squamifrons NOS Grey rockcod Lepidorhombus spp. LEZ Megrims Leucoraja naevus RJN Cuckoo ray Limanda ferruginea YEL Yellowtail flounder Limanda limanda DAB Common dab Lophiidae ANF Anglerfish Macrourus spp. GRV Grenadiers Makaira nigricans BUM Blue marlin Mallotus villosus CAP Capelin Manta birostris RMB Giant manta ray Martialia hyadesi SQS Squid Melanogrammus aeglefinus HAD Haddock Merlangius merlangus WHG Whiting Merluccius merluccius HKE Hake Micromesistius poutassou WHB Blue whiting Microstomus kitt LEM Lemon sole Molva dypterygia BLI Blue ling Molva molva LIN Ling Nephrops norvegicus NEP Norway lobster Notothenia rossii NOR Marbled rockcod Pandalus borealis PRA Northern prawn Paralomis spp. PAI Crabs Penaeus spp. PEN "Penaeus" shrimps Platichthys flesus FLE European flounder Pleuronectes platessa PLE Plaice Pleuronectiformes FLX Flatfish Pollachius pollachius POL Pollack Pollachius virens POK Saithe Psetta maxima TUR Turbot Pseudochaenichthys georgianus SIG South Georgia icefish Raja alba RJA White skate Raja brachyura RJH Blonde ray Raja circularis RJI Sandy ray Raja clavata RJC Thornback ray Raja fullonica RJF Shagreen ray Raja (Dipturus) nidarosiensis JAD Norwegian skate Raja microocellata RJE Small-eyed ray Raja montagui RJM Spotted ray Raja undulata RJU Undulate ray Rajiformes SRX Skates and rays Reinhardtius hippoglossoides GHL Greenland halibut Scomber scombrus MAC Mackerel Scophthalmus rhombus BLL Brill Sebastes spp. RED Redfish Solea solea SOL Common sole Solea spp. SOO Sole Sprattus sprattus SPR Sprat Squalus acanthias DGS Spurdog/dogfish Tetrapturus albidus WHM White marlin Thunnus maccoyii SBF Southern bluefin tuna Thunnus obesus BET Bigeye tuna Thunnus thynnus BFT Bluefin tuna Trachurus murphyi CJM Jack mackerel Trachurus spp. JAX Horse mackerel Trisopterus esmarkii NOP Norway pout Urophycis tenuis HKW White hake Xiphias gladius SWO Swordfish The following comparative table of common names and Latin names is provided exclusively for explanatory purposes: Alfonsinos ALF Beryx spp. American plaice PLA Hippoglossoides platessoides Anchovy ANE Engraulis encrasicolus Anglerfish ANF Lophiidae Antarctic toothfish TOA Dissostichus mawsoni Atlantic halibut HAL Hippoglossus hippoglossus Bigeye tuna BET Thunnus obesus Birdbeak dogfish DCA Deania calcea Blackfin icefish SSI Chaenocephalus aceratus Blonde ray RJH Raja brachyura Blue ling BLI Molva dypterygia Blue marlin BUM Makaira nigricans Blue whiting WHB Micromesistius poutassou Bluefin tuna BFT Thunnus thynnus Boarfish BOR Caproidae Brill BLL Scophthalmus rhombus Capelin CAP Mallotus villosus Cod COD Gadus morhua Common dab DAB Limanda limanda Common skate RJB Dipturus batis Common sole SOL Solea solea Crabs PAI Paralomis spp. Cuckoo ray RJN Leucoraja naevus Deep sea red crab GER Chaceon spp. European flounder FLE Platichthys flesus Flatfish FLX Pleuronectiformes Giant manta ray RMB Manta birostris Great lanternshark ETR Etmopterus princeps Greater silver smelt ARU Argentina silus Greenland halibut GHL Reinhardtius hippoglossoides Grenadiers GRV Macrourus spp. Grey rockcod NOS Lepidonotothen squamifrons Haddock HAD Melanogrammus aeglefinus Hake HKE Merluccius merluccius Herring HER Clupea harengus Horse mackerel JAX Trachurus spp. Humped rockcod NOG Gobionotothen gibberifrons Jack mackerel CJM Trachurus murphyi Kitefin shark SCK Dalatias licha Krill KRI Euphausia superba Leafscale gulper shark GUQ Centrophorus squamosus Lemon sole LEM Microstomus kitt Ling LIN Molva molva Mackerel MAC Scomber scombrus Mackerel icefish ANI Champsocephalus gunnari Marbled rockcod NOR Notothenia rossii Megrims LEZ Lepidorhombus spp. Northern prawn PRA Pandalus borealis Norway lobster NEP Nephrops norvegicus Norway pout NOP Trisopterus esmarkii Norwegian skate JAD Raja (Dipturus) nidarosiensis Orange roughy ORY Hoplostethus atlanticus Patagonian toothfish TOP Dissostichus eleginoides "Penaeus" shrimps PEN Penaeus spp. Plaice PLE Pleuronectes platessa Pollack POL Pollachius pollachius Porbeagle POR Lamna nasus Portuguese dogfish CYO Centroscymnus coelolepis Redfish RED Sebastes spp. Roundnose grenadier RNG Coryphaenoides rupestris Saithe POK Pollachius virens Sandeels SAN Ammodytes spp. Sandy ray RJI Raja circularis Shagreen ray RJF Raja fullonica Shortfin squid SQI Illex illecebrosus Skates and rays SRX Rajiformes Small-eyed ray RJE Raja microocellata Smooth lanternshark ETP Etmopterus pusillus Snow crab PCR Chionoecetes spp. Sole SOO Solea spp. South Georgia icefish SIG Pseudochaenichthys georgianus Southern bluefin tuna SBF Thunnus maccoyii Spotted ray RJM Raja montagui Sprat SPR Sprattus sprattus Spurdog/dogfish DGS Squalus acanthias Squid SQS Martialia hyadesi Starry ray RJR Amblyraja radiata Swordfish SWO Xiphias gladius Thornback ray RJC Raja clavata Tope shark GAG Galeorhinus galeus Turbot TUR Psetta maxima Tusk USK Brosme brosme Undulate ray RJU Raja undulata White hake HKW Urophycis tenuis White marlin WHM Tetrapturus albidus White skate RJA Raja alba Whiting WHG Merlangius merlangus Witch flounder WIT Glyptocephalus cynoglossus Yellowtail flounder YEL Limanda ferruginea ANNEX IA Skagerrak, Kattegat, ICES subareas I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV, EU waters of CECAF Species : Sandeel Ammodytes spp. Zone : Norwegian waters of IV (SAN/04-N.) Denmark 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. United Kingdom 0 Union 0 TAC Not relevant Species : Sandeel and associated by-catches Ammodytes spp. Zone : EU waters of IIa, IIIa and IV (1) Denmark 0 (2) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. United Kingdom 0 (2) Germany 0 (2) Sweden 0 (2) Union 0 TAC 0 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following sandeel management areas, as defined in Annex IIB: Zone : EU waters of sandeel management areas (1) 1 2 3 4 5 6 7 (SAN/234_1) (SAN/234_2) (SAN/234_3) (SAN/234_4) (SAN/234_5) (SAN/234_6) (SAN/234_7) Denmark 0 0 0 0 0 0 0 United Kingdom 0 0 0 0 0 0 0 Germany 0 0 0 0 0 0 0 Sweden 0 0 0 0 0 0 0 Union 0 0 0 0 0 0 0 Total 0 0 0 0 0 0 0 Species : Tusk Brosme brosme Zone : EU and international waters of I, II and XIV (USK/1214EI) Germany 6 (3) Analytical TAC France 6 (3) United Kingdom 6 (3) Others 3 (3) Union 21 (3) TAC 21 Species : Tusk Brosme brosme Zone : EU waters of IV (USK/04-C.) Denmark 64 Analytical TAC Germany 19 France 44 Sweden 6 United Kingdom 96 Others 6 (4) Union 235 TAC 235 Species : Tusk Brosme brosme Zone : EU and international waters of V, VI and VII (USK/567EI.) Germany 5 (6) Analytical TAC Article 11 of this Regulation applies. Spain 17 (6) France 207 (6) Ireland 20 (6) United Kingdom 99 (6) Others 5 (5) (6) Union 353 (6) TAC 3 860 Species : Tusk Brosme brosme Zone : Norwegian waters of IV (USK/04-N.) Belgium 0 (7) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Denmark 0 (7) Germany 0 (7) France 0 (7) The Netherlands 0 (7) United Kingdom 0 (7) Union 0 (7) TAC Not relevant Species : Herring (8) Clupea harengus Zone : IIIa (HER/03A.) Denmark 15 276 (9) (10) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Germany 244 (9) (10) Sweden 15 980 (9) (10) Union 31 500 (9) (10) TAC Not established Species : Herring (11) Clupea harengus Zone : EU and Norwegian waters of IV north of 53 ° 30 ² N (HER/4AB.) Denmark 45 058 (12) Analytical TAC. Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Germany 29 296 (12) France 14 900 (12) The Netherlands 37 476 (12) Sweden 2 884 (12) United Kingdom 40 485 (12) Union 170 099 (12) TAC Not established Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters south of 62 °N (HER/*04N-) () Union 0 () Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. Member States shall report separately their landings of herring in IVa (HER/*4AN.) and IVb (HER/*4BN.). Species : Herring (14) Clupea harengus Zone : Norwegian waters south of 62 ° N (HER/04-N.) Sweden 0 (14) (15) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Union 0 (15) TAC Not established Species : Herring (16) Clupea harengus Zone : IIIa (HER/03A-BC) Denmark 3 984 (17) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Germany 36 (17) Sweden 641 (17) Union 4 661 (17) TAC Not established Species : Herring (18) Clupea harengus Zone : IV, VIId and in EU waters of IIa (HER/2A47DX) Belgium 62 (19) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Denmark 11 994 (19) Germany 62 (19) France 62 (19) The Netherlands 62 (19) Sweden 59 (19) United Kingdom 228 (19) Union 12 529 (19) TAC Not established Species : Herring (20) Clupea harengus Zone : IVc, VIId (21) (HER/4CXB7D) Belgium 6 142 (22) (23) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Denmark 617 (22) (23) Germany 401 (22) (23) France 7 610 (22) (23) The Netherlands 13 483 (22) (23) United Kingdom 2 932 (22) (23) Union 31 185 (23) TAC Not established Species : Herring Clupea harengus Zone : EU and international waters of Vb, VIb and VIaN (24) (HER/5B6ANB) Germany 3 072 Analytical TAC France 581 Ireland 4 151 The Netherlands 3 072 United Kingdom 16 604 Union 27 480 TAC 27 480 Species : Cod Gadus morhua Zone : Skagerrak (COD/03AN.) Belgium 6 (25) (26) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Denmark 2 118 (25) (26) Germany 53 (25) (26) The Netherlands 13 (25) (26) Sweden 371 (25) (26) Union 2 561 (26) TAC Not established Species : Cod Gadus morhua Zone : IV; EU waters of IIa; that part of IIIa not covered by the Skagerrak and Kattegat (COD/2A3AX4) Belgium 547 (27) (28) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Denmark 3 147 (27) (28) Germany 1 995 (27) (28) France 676 (27) (28) The Netherlands 1 778 (27) (28) Sweden 21 (27) (28) United Kingdom 7 218 (27) (28) Union 15 382 (28) TAC Not established Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (COD/*04N-) Union 0 Species : Cod Gadus morhua Zone : Norwegian waters south of 62 ° N (COD/04-N.) Sweden 0 (29) (30) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Union 0 (30) TAC Not relevant Species : Cod Gadus morhua Zone : VIId (COD/07D.) Belgium 46 (31) (32) Analytical TAC France 907 (31) (32) The Netherlands 27 (31) (32) United Kingdom 100 (31) (32) Union 1 080 (32) TAC Not established Species : Common dab and European flounder Limanda limanda and Platichthys flesus Zone : EU waters of IIa and IV (DAB/2AC4-C) for common dab; (FLE/2AC4-C) for European flounder Belgium 503 Precautionary TAC Denmark 1 888 Germany 2 832 France 196 The Netherlands 11 421 Sweden 6 United Kingdom 1 588 Union 18 434 TAC 18 434 Species : Anglerfish Lophiidae Zone : EU waters of IIa and IV (ANF/2AC4-C) Belgium 308 (33) Analytical TAC Denmark 678 (33) Germany 331 (33) France 63 (33) The Netherlands 233 (33) Sweden 8 (33) United Kingdom 7 082 (33) Union 8 703 (33) TAC 8 703 Species : Anglerfish Lophiidae Zone : Norwegian waters of IV (ANF/04-N.) Belgium 0 (34) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Denmark 0 (34) Germany 0 (34) The Netherlands 0 (34) United Kingdom 0 (34) Union 0 (34) TAC Not relevant Species : Haddock Melanogrammus aeglefinus Zone : IIIa, EU waters of Subdivisions 22-32 (HAD/3A/BCD) Belgium 8 (35) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Denmark 1 360 (35) Germany 86 (35) The Netherlands 1 (35) Sweden 161 (35) Union 1 616 (35) TAC Not established Species : Haddock Melanogrammus aeglefinus Zone : IV; EU waters of IIa (HAD/2AC4.) Belgium 291 (36) Analytical TAC Denmark 1 999 (36) Germany 1 272 (36) France 2 217 (36) The Netherlands 218 (36) Sweden 141 (36) United Kingdom 21 279 (36) Union 27 417 (36) TAC Not established Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (HAD/*04N-) Union 0 Species : Haddock Melanogrammus aeglefinus Zone : Norwegian waters south of 62 ° N (HAD/04-N.) Sweden 0 (37) (38) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Union 0 (38) TAC Not relevant Species : Haddock Melanogrammus aeglefinus Zone : EU and international waters VIb, XII and XIV (HAD/6B1214) Belgium 2 Analytical TAC Germany 3 France 109 Ireland 78 United Kingdom 798 Union 990 TAC 990 Species : Whiting Merlangius merlangus Zone : IIIa (WHG/03A.) Denmark 650 (39) Precautionary TAC The Netherlands 2 (39) Sweden 69 (39) Union 721 (39) TAC Not established Species : Whiting Merlangius merlangus Zone : IV; EU waters of IIa (WHG/2AC4.) Belgium 365 (40) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Denmark 1 579 (40) Germany 411 (40) France 2 373 (40) The Netherlands 913 (40) Sweden 2 (40) United Kingdom 6 297 (40) Union 11 940 (40) TAC Not established Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (WHG/*04N-) Union 0 Species : Whiting and pollack Merlangius merlangus and Pollachius pollachius Zone : Norwegian waters south of 62 ° N (WHG/04-N.) for whiting; (POL/04-N.) for pollack Sweden 0 (41) (42) Precautionary TAC. Union 0 (42) TAC Not relevant Species : Blue whiting Micromesistius poutassou Zone : Norwegian waters of II and IV (WHB/24-N.) Denmark 0 (43) Analytical TAC United Kingdom 0 (43) Union 0 (43) TAC Not established Species : Blue whiting Micromesistius poutassou Zone : EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV (WHB/1X14) Denmark 16 923 (45) Analytical TAC Germany 6 580 (45) Spain 14 347 (44) (45) France 11 777 (45) Ireland 13 105 (45) The Netherlands 20 635 (45) Portugal 1 333 (44) (45) Sweden 4 186 (44) (45) United Kingdom 21 959 (45) Union 110 845 (45) TAC Not established Species : Blue whiting Micromesistius poutassou Zone : VIIIc, IX and X; EU waters of CECAF 34.1.1 (WHB/8C3411) Spain 9 095 (46) Analytical TAC Portugal 2 274 (46) Union 11 369 (46) TAC Not established Species : Blue whiting Micromesistius poutassou Zone : EU waters of II, IVa, V, VI north of 56 ° 30 ² N and VII west of 12 ° W (WHB/24A567) Norway 0 Analytical TAC TAC Not established Species : Lemon sole and witch flounder Microstomus kitt and Glyptocephalus cynoglossus Zone : EU waters of IIa and IV (LEM/2AC4-C) for lemon sole; (WIT/2AC4-C) for witch flounder Belgium 346 Precautionary TAC Denmark 953 Germany 122 France 261 The Netherlands 793 Sweden 11 United Kingdom 3 905 Union 6 391 TAC 6 391 Species : Blue ling Molva dypterygia Zone : EU waters and international waters of Vb, VI, VII (BLI/5B67-) Germany 25 (48) Analytical TAC Article 11 of this Regulation applies. Estonia 4 (48) Spain 79 (48) France 1 793 (48) Ireland 7 (48) Lithuania 2 (48) Poland 1 (48) United Kingdom 457 (48) Others 7 (47) (48) Union 2 375 (48) TAC 2 540 Species : Ling Molva molva Zone : EU and international waters of I and II (LIN/1/2.) Denmark 8 Analytical TAC Germany 8 France 8 United Kingdom 8 Others 4 (49) Union 36 TAC 36 Species : Ling Molva molva Zone : EU waters of IV (LIN/04-C.) Belgium 16 Analytical TAC Denmark 243 Germany 150 France 135 The Netherlands 5 Sweden 10 United Kingdom 1 869 Union 2 428 TAC 2 428 Species : Ling Molva molva Zone : EU and international waters of V (LIN/05.) Belgium 9 Precautionary TAC Denmark 6 Germany 6 France 6 United Kingdom 6 Union 33 TAC 33 Species : Ling Molva molva Zone : EU and international waters of VI, VII, VIII, IX, X, XII and XIV (LIN/6X14.) Belgium 30 (50) Analytical TAC Article 11 of this Regulation applies. Denmark 5 (50) Germany 109 (50) Spain 2 211 (50) France 2 357 (50) Ireland 591 (50) Portugal 5 (50) United Kingdom 2 716 (50) Union 8 024 (50) TAC 14 164 Species : Ling Molva molva Zone : Norwegian waters of IV (LIN/04-N.) Belgium 0 (51) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Denmark 0 (51) Germany 0 (51) France 0 (51) The Netherlands 0 (51) United Kingdom 0 (51) Union 0 (51) TAC Not relevant Species : Norway lobster Nephrops norvegicus Zone : IIIa; EU waters of Subdivisions 22-32 (NEP/3A/BCD) Denmark 3 822 Analytical TAC Germany 11 Sweden 1 367 Union 5 200 TAC 5 200 Species : Norway lobster Nephrops norvegicus Zone : Norwegian waters of IV (NEP/04-N.) Denmark 0 (52) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Germany 0 (52) United Kingdom 0 (52) Union 0 (52) TAC Not relevant Species : Northern prawn Pandalus borealis Zone : IIIa (PRA/03A.) Denmark 1 720 (53) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Sweden 926 (53) Union 2 646 (53) TAC Not established Species : Northern prawn Pandalus borealis Zone : EU waters of IIa and IV (PRA/2AC4-C) Denmark 2 273 Analytical TAC The Netherlands 21 Sweden 91 United Kingdom 673 Union 3 058 TAC 3 058 Species : Northern prawn Pandalus borealis Zone : Norwegian waters south of 62 ° N (PRA/04-N.) Denmark 0 (55) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Sweden 0 (54) (55) Union 0 TAC Not relevant Species : Plaice Pleuronectes platessa Zone : Skagerrak (PLE/03AN.) Belgium 34 (56) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Denmark 4 332 (56) Germany 22 (56) The Netherlands 833 (56) Sweden 232 (56) Union 5 453 (56) TAC Not established (56) Species : Plaice Pleuronectes platessa Zone : Kattegat (PLE/03AS.) Denmark 1 602 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Germany 18 Sweden 180 Union 1 800 TAC 1 800 Species : Plaice Pleuronectes platessa Zone : IV; EU waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat (PLE/2A3AX4) Belgium 3 636 (57) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Denmark 11 817 (57) Germany 3 409 (57) France 682 (57) The Netherlands 22 726 (57) United Kingdom 16 817 (57) Union 59 087 (57) TAC Not established Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (PLE/*04N-) Union 0 Species : Saithe Pollachius virens Zone : IIIa and IV; EU waters of IIa, IIIb, IIIc and Subdivisions 22-32 (POK/2A34.) Belgium 19 (58) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Denmark 2 284 (58) Germany 5 769 (58) France 13 577 (58) The Netherlands 57 (58) Sweden 314 (58) United Kingdom 4 423 (58) Union 26 443 (58) TAC Not established Species : Saithe Pollachius virens Zone : VI; EU and international waters of Vb, XII and XIV (POK/56-14) Germany 200 (59) Analytical TAC France 1 989 (59) Ireland 375 (59) United Kingdom 2 917 (59) Union 5 481 (59) TAC Not established Species : Saithe Pollachius virens Zone : Norwegian waters south of 62 ° N (POK/04-N.) Sweden 0 (60) (61) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Union 0 (61) TAC Not relevant Species : Turbot and brill Psetta maxima and Scopthalmus rhombus Zone : EU waters of IIa and IV (TUR/2AC4-C) for turbot; (BLL/2AC4-C) for brill Belgium 340 Precautionary TAC Denmark 727 Germany 186 France 88 The Netherlands 2 579 Sweden 5 United Kingdom 717 Union 4 642 TAC 4 642 Species : Greenland Halibut Reinhardtius hippoglossoides Zone : EU waters of IIa and IV; EU and international waters of Vb and VI (GHL/2A-C46) Denmark 16 (62) Analytical TAC Germany 28 (62) Estonia 16 (62) Spain 16 (62) France 259 (62) Ireland 16 (62) Lithuania 16 (62) Poland 16 (62) United Kingdom 1 016 (62) Union 1 400 (62) TAC 2 000 Species : Mackerel Scomber scombrus Zone : IIIa and IV; EU waters of IIa, IIIb, IIIc and Subdivisions 22-32 (MAC/2A34.) Belgium 384 (63) Analytical TAC Denmark 13 185 (63) Germany 401 (63) France 1 209 (63) The Netherlands 1 217 (63) Sweden 3 610 (63) United Kingdom 1 127 (63) Union 21 133 (63) TAC Not relevant Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: IIIa (MAC/*03A.) IIIa and IVbc (MAC/*3A4BC) IVb (MAC/*04B.) IVc (MAC/*04C.) VI, international waters of IIa, from 1 January to 31 March 2013 and in December 2013 (MAC/*2A6.) Denmark 0 4 130 0 0 7 112 France 0 490 0 0 0 The Netherlands 0 490 0 0 0 Sweden 0 0 390 10 1 372 United Kingdom 0 490 0 0 0 Norway 0 0 0 0 0 Species : Mackerel Scomber scombrus Zone : VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of IIa, XII and XIV (MAC/2CX14-) Germany 15 320 (64) Analytical TAC Spain 17 (64) Estonia 128 (64) France 10 214 (64) Ireland 51 067 (64) Latvia 95 (64) Lithuania 95 (64) The Netherlands 22 341 (64) Poland 1 079 (64) United Kingdom 140 436 (64) Union 240 792 (64) TAC Not relevant Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones and periods specified below: EU waters of IVa (MAC/*04A-EN) During the periods from 1 January to 15 February 2013 and from 1 September to 31 December 2013 Norwegian waters of IIa (MAC/*2AN-) Germany 6 164 0 France 4 109 0 Ireland 20 547 0 The Netherlands 8 989 0 United Kingdom 56 507 0 Union 96 316 0 Species : Mackerel Scomber scombrus Zone : VIIIc, IX and X; EU waters of CECAF 34.1.1 (MAC/8C3411) Spain 22 709 (65) (66) Analytical TAC France 151 (65) (66) Portugal 4 694 (65) (66) Union 27 554 TAC Not relevant Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: VIIIb (MAC/*08B.) Spain 1 907 France 13 Portugal 395 Species : Mackerel Scomber scombrus Zone : Norwegian waters of IIa and IVa (MAC/2A4A-N.) Denmark 0 (67) (68) Analytical TAC Union 0 (67) (68) TAC Not relevant Species : Common sole Solea solea Zone : EU waters of II and IV (SOL/24-C.) Belgium 1 162 (69) Analytical TAC Denmark 531 (69) Germany 930 (69) France 232 (69) The Netherlands 10 492 (69) United Kingdom 598 (69) Union 13 945 (69) TAC 14 000 Species : Sprat and associated by-catches Sprattus sprattus Zone : IIIa (SPR/03A.) Denmark 24 390 (70) (71) Precautionary TAC Germany 51 (70) (71) Sweden 9 229 (70) (71) Union 33 670 (71) TAC Not established Species : Sprat and associated by-catches Sprattus sprattus Zone : EU waters of IIa and IV (SPR/2AC4-C) Belgium 1 726 (74) (73) Precautionary TAC Denmark 136 572 (74) (73) Germany 1 726 (74) (73) France 1 726 (74) (73) The Netherlands 1 726 (74) (73) Sweden 1 330 (72) (74) (73) United Kingdom 5 694 (74) (73) Union 150 500 (73) TAC 161 500 Species : Horse mackerel and associated by-catches Trachurus spp. Zone : EU waters of IVb, IVc and VIId (JAX/4BC7D) Belgium 37 (76) (77) Precautionary TAC Denmark 16 198 (76) (77) Germany 1 430 (75) (76) (77) Spain 301 (76) (77) France 1 344 (75) (76) (77) Ireland 1 019 (76) (77) The Netherlands 9 752 (75) (76) (77) Portugal 34 (76) (77) Sweden 75 (76) (77) United Kingdom 3 855 (75) (76) (77) Union 34 045 (76) TAC 37 950 Species : Horse mackerel and associated by-catches Trachurus spp. Zone : EU waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV (JAX/2A-14) Denmark 15 502 (78) (80) (81) Analytical TAC Germany 12 096 (78) (79) (80) (81) Spain 16 498 (80) (81) France 6 226 (78) (79) (80) (81) Ireland 40 284 (78) (80) (81) The Netherlands 48 532 (78) (79) (80) (81) Portugal 1 589 (80) (81) Sweden 675 (78) (80) (81) United Kingdom 14 587 (78) (79) (80) (81) Union 155 989 TAC 157 989 Species : Norway pout and associated by-catches Trisopterus esmarki Zone : IIIa; EU waters of IIa and IV (NOP/2A3A4.) Denmark 167 345 (82) (84) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Germany 32 (82) (83) (84) The Netherlands 123 (82) (83) (84) Union 167 500 (82) (84) TAC Not relevant Species : Norway pout Trisopterus esmarki Zone : Norwegian waters of IV (NOP/04-N.) Denmark 0 (85) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. United Kingdom 0 (85) Union 0 (85) TAC Not relevant Species : Industrial fish Zone : Norwegian waters of IV (I/F/04-N.) Sweden 0 (86) (87) Precautionary TAC Union 0 (87) TAC Not relevant Species : Other species Zone : EU waters of Vb, VI and VII (OTH/5B67-C) Union Not relevant Precautionary TAC Norway 0 (88) (89) TAC Not relevant TAC Not relevant Species : Other species Zone : Norwegian waters of IV (OTH/04-N.) Belgium 0 (92) Precautionary TAC Denmark 0 (92) Germany 0 (92) France 0 (92) The Netherlands 0 (92) Sweden 0 (90) (92) United Kingdom 0 (92) Union 0 (91) (92) TAC Not relevant Species : Other species Zone : EU waters of IIa, IV and VIa north of 56 ° 30 ² N (OTH/2A46AN) Union Not relevant Precautionary TAC Norway 0 (93) (94) (95) TAC Not relevant (1) Excluding waters within six nautical miles of UK baselines at Shetland, Fair Isle and Foula. (2) At least 98 % of landings counted against this quota shall be of sandeel. By-catches of dab, mackerel and whiting to be counted against the remaining 2 % of the quota (OT1/*2A3A4). Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following sandeel management areas, as defined in Annex IIB: Zone : EU waters of sandeel management areas (1) 1 2 3 4 5 6 7 (SAN/234_1) (SAN/234_2) (SAN/234_3) (SAN/234_4) (SAN/234_5) (SAN/234_6) (SAN/234_7) Denmark 0 0 0 0 0 0 0 United Kingdom 0 0 0 0 0 0 0 Germany 0 0 0 0 0 0 0 Sweden 0 0 0 0 0 0 0 Union 0 0 0 0 0 0 0 Total 0 0 0 0 0 0 0 (3) Exclusively for by-catches. No directed fisheries are permitted under this quota. (4) Exclusively for by-catches. No directed fisheries are permitted under this quota. (5) Exclusively for by-catches. No directed fisheries are permitted under this quota. (6) Provisional quota in accordance with Article 1(3). (7) Provisional quota in accordance with Article 1(3). (8) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (9) Special condition: up to 50 % of this amount may be fished in EU waters of IV (HER/*04-C.). (10) Provisional quota in accordance with Article 1(3). (11) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. Member States shall report separately their landings of herring in IVa (HER/04A.) and IVb (HER/04B.). (12) Provisional quota in accordance with Article 1(3). Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters south of 62 °N (HER/*04N-) () Union 0 () Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. Member States shall report separately their landings of herring in IVa (HER/*4AN.) and IVb (HER/*4BN.). (13) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. Member States shall report separately their landings of herring in IVa (HER/*4AN.) and IVb (HER/*4BN.). (14) By-catches of cod, haddock, pollack and whiting and saithe are to be counted against the quota for these species. (15) Provisional quota in accordance with Article 1(3). (16) Exclusively for landings of herring taken as by-catch in fisheries using nets with mesh sizes smaller than 32 mm. (17) Provisional quota in accordance with Article 1(3). (18) Exclusively for landings of herring taken as by-catch in fisheries using nets with mesh sizes smaller than 32 mm. (19) Provisional quota in accordance with Article 1(3). (20) Exclusively for landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (21) Except Blackwater stock: reference is to the herring stock in the maritime region of the Thames estuary within a zone delimited by a rhumb line running due south from Landguard Point (51 ° 56 ² N, 1 ° 19,1 ² E) to latitude 51 ° 33 ² N and hence due west to a point on the coast of the United Kingdom. (22) Special condition: up to 50 % of this quota may be taken in IVb (HER/*04B.). (23) Provisional quota in accordance with Article 1(3). (24) Reference is to the herring stock in the part of ICES zone VIa which lies east of the meridian of longitude 7 °W and north of the parallel of latitude 55 °N, or west of the meridian of longitude 7 °W and north of the parallel of latitude 56 °N, excluding the Clyde. (25) In addition to this quota, a Member State may grant to vessels flying its flag and participating in trials on fully documented fisheries an additional allocation within an overall limit of 12 % of the quota allocated to that Member State, under the conditions set out in Article 6 of this Regulation. (26) Provisional quota in accordance with Article 1(3). (27) In addition to this quota, a Member State may grant to vessels flying its flag and participating in trials on fully documented fisheries an additional allocation within an overall limit of 12 % of the quota allocated to that Member State, under the conditions set out in Article 6 of this Regulation. (28) Provisional quota in accordance with Article 1(3). Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (COD/*04N-) Union 0 (29) By-catches of haddock, pollack and whiting and saithe are to be counted against the quota for these species. (30) Provisional quota in accordance with Article 1(3). (31) In addition to this quota, a Member State may grant to vessels flying its flag and participating in trials on fully documented fisheries an additional allocation within an overall limit of 12 % of the quota allocated to that Member State, under the conditions set out in Article 6 of this Regulation. (32) Provisional quota in accordane with Article 1(3). (33) Special condition: of which up to 5 % may be fished in: VI; EU and international waters of Vb; international waters of XII and XIV (ANF/*56-14). (34) Provisional quota in accordance with Article 1(3). (35) Provisional quota in accordance with Article 1(3). (36) Provisional quota in accordance with Article 1(3). Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (HAD/*04N-) Union 0 (37) By-catches of cod, pollack and whiting and saithe are to be counted against the quota for these species. (38) Provisional quota in accordance with Article 1(3). (39) Provisional quota in accordance with Article 1(3) (40) Provisional quota in accordance with Article 1(3). Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (WHG/*04N-) Union 0 (41) By-catches of cod, haddock and saithe are to be counted against the quota for these species. (42) Provisional quota in accordance with Article 1(3). (43) Provisional quota in accordance with Article 1(3). (44) Transfers of this quota may be effected to VIIIc, IX and X; EU waters of CECAF 34.1.1. However, such transfers shall be notified in advance to the Commission. (45) Provisional quota in accordance with Article 1(3). (46) Provisional quota in accordance with Article 1(3). (47) Exclusively for by-catches. No directed fisheries are permitted under this quota. (48) Provisional quota in accordance with Article 1(3). (49) Exclusively for by-catches. No directed fisheries are permitted under this quota. (50) Provisional quota in accordance with Article 1(3). (51) Provisional quota in accordance with Article 1(3). (52) Provisional quota in accordance with Article 1(3). (53) Provisional quota in accordance with Article 1(3). (54) By-catches of cod, haddock, pollack, whiting and saithe are to be counted against the quotas for these species. (55) Provisional quota in accordance with Article 1(3): (56) Provisional quota in accordance with Article 1(3). (57) Provisional quota in accordance with Article 1(3). Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (PLE/*04N-) Union 0 (58) Provisional quota in accordance with Article 1(3). (59) Provisional quota in accordance with Article 1(3). (60) By-catches of cod, haddock, pollack and whiting are to be counted against the quota for these species. (61) Provisional quota in accordance with Article 1(3). (62) Provisional quota in accordance with Article 1(3). (63) Provisional quota in accordance with Article 1(3). Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: IIIa (MAC/*03A.) IIIa and IVbc (MAC/*3A4BC) IVb (MAC/*04B.) IVc (MAC/*04C.) VI, international waters of IIa, from 1 January to 31 March 2013 and in December 2013 (MAC/*2A6.) Denmark 0 4 130 0 0 7 112 France 0 490 0 0 0 The Netherlands 0 490 0 0 0 Sweden 0 0 390 10 1 372 United Kingdom 0 490 0 0 0 Norway 0 0 0 0 0 (64) Provisional quota in accordance with Article 1(3). Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones and periods specified below: EU waters of IVa (MAC/*04A-EN) During the periods from 1 January to 15 February 2013 and from 1 September to 31 December 2013 Norwegian waters of IIa (MAC/*2AN-) Germany 6 164 0 France 4 109 0 Ireland 20 547 0 The Netherlands 8 989 0 United Kingdom 56 507 0 Union 96 316 0 (65) Special condition: quantities subject to exchanges with other Member States may be taken in VIIIa, VIIIb and VIIId (MAC/*8ABD.). However, the quantities provided by Spain, Portugal or France for exchange purposes and to be taken in VIIIa, VIIIb and VIIId shall not exceed 25 % of the quotas of the donor Member State. (66) Provisional quota in accordance with Article 1(3). Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: VIIIb (MAC/*08B.) Spain 1 907 France 13 Portugal 395 (67) Catches taken in IIa (MAC/*02A.) and IVa (MAC/*4A.) shall be reported separately. (68) Provisional quotas in accordance with Article 1(3). (69) Provisional quota in accordance with Article 1(3). (70) At least 95 % of landings counted against this quota shall be of sprat. By-catches of dab, whiting and haddock to be counted against the remaining 5 % of the quota (OTH/*03A.). (71) Provisional quota in accordance with Article 1(3). (72) Including sandeel. (73) Provisional quota in accordance with Article 1(3). (74) At least 98 % of landings counted against this quota shall be of sprat. By-catches of dab and whiting to be counted against the remaining 2 % of the quota (OTH/*2AC4C). (75) Special condition: up to 5 % of this quota fished in division VIId may be accounted for as fished under the quota concerning the zone: EU waters of IIa, IVa, VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV (JAX/*2A-14). (76) Provisional quota in accordance with Article 1(3). (77) At least 95 % of landings counted against this quota shall be of horse mackerel. By-catches of boarfish, haddock, whiting and mackerel are to be counted against the remaining 5 % of the quota (OTH/*4BC7D). (78) Special condition: up to 5 % of this quota fished in EU waters of IIa or IVa before 30 June 2013 may be accounted for as fished under the quota concerning the zone of EU waters of IVb, IVc and VIId (JAX/*4BC7D). (79) Special condition: up to 5 % of this quota may be fished in VIId (JAX/*07D.). (80) At least 95 % of landings counted against this quota shall be of horse mackerel. By-catches of boarfish, haddock, whiting and mackerel are to be counted against the remaining 5 % of the quota (OTH/*2A-14). (81) Provisional quota in accordance with Article 1(3). (82) At least 95 % of landings counted against this quota shall be of Norway pout. By-catches of haddock and whiting to be counted against the remaining 5 % of the quota (OT2/*2A3A4). (83) Quota may be fished in EU waters of ICES zones IIa, IIIa and IV only. (84) Provisional quota in accordance with Article 1(3). (85) Provisional quota in accordance with Article 1(3). (86) By-catches of cod, haddock, pollack and whiting and saithe to be counted against the quotas for these species. (87) Provisional quota in accordance with Article 1(3). (88) Taken with long-lines only. (89) Provisional quota in accordance with Article 1(3). (90) Quota allocated by Norway to Sweden of "other species" at a traditional level. (91) Including fisheries not specifically mentioned. Exceptions may be introduced after consultations, as appropriate. (92) Provisional quota in accordance win Article 1(3). (93) Limited to IIa and IV (OTH/*2A4-C). (94) Including fisheries not specifically mentioned. Exceptions may be introduced after consultations, as appropriate. (95) Provisional quota in accordance with Article 1(3). ANNEX IB NORTH EAST ATLANTIC AND GREENLAND ICES SUBAREAS I, II, V, XII AND XIV AND GREENLAND WATERS OF NAFO 1 Species : Snow crab Chionoecetes spp. Zone : Greenland waters of NAFO 1 (PCR/N1GRN.) Ireland 31 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Spain 219 Union 250 TAC Not relevant Species : Herring Clupea harengus Zone : EU and international waters of I and II (HER/1/2.) Belgium 14 (1) Analytical TAC Denmark 13 806 (1) Germany 2 418 (1) Spain 46 (1) France 596 (1) Ireland 3 574 (1) The Netherlands 4 941 (1) Poland 699 (1) Portugal 46 (1) Finland 214 (1) Sweden 5 116 (1) United Kingdom 8 827 (1) Union 40 297 (1) TAC Not established Special condition: Within the limits of the abovementioned Union share of the TAC, no more than 0 tonnes may be taken in the following zone: Norwegian waters north of 62 ° N and the fishery zone around Jan Mayen (HER/*2AJMN) Species : Cod Gadus morhua Zone : Norwegian waters of I and II (COD/1N2AB.) Germany 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Greece 0 Spain 0 Ireland 0 France 0 Portugal 0 United Kingdom 0 Union 0 TAC Not relevant Species : Cod Gadus morhua Zone : Greenland waters of NAFO 1 and Greenland waters of XIV (COD/N1GL14) Germany 1 391 (2) (3) (4) (5) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. United Kingdom 309 (2) (3) (4) (5) Union 1 700 (2) (3) (4) (5) TAC Not relevant Species : Cod Gadus morhua Zone : I and IIb (COD/1/2B.) Germany 7 739 (8) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Spain 14 330 (8) France 3 758 (8) Poland 3 057 (8) Portugal 2 816 (8) United Kingdom 5 223 (8) Other Member States 250 (6) (8) Union 37 172 (7) TAC 986 000 Species : Cod and haddock Gadus morhua and Melanogrammus aeglefinus Zone : Faroese waters of Vb (COD/05B-F.) for cod; (HAD/05B-F.) for haddock Germany 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. France 0 United Kingdom 0 Union 0 TAC Not relevant Species : Atlantic halibut Hippoglossus hippoglossus Zone : Greenland waters of V and XIV (HAL/514GRN) Portugal 112 (9) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Union 112 TAC Not relevant Species : Atlantic halibut Hippoglossus hippoglossus Zone : Greenland waters of NAFO 1 (HAL/N1GRN.) Union 112 (10) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. TAC Not relevant Species : Grenadiers Macrourus spp. Zone : Greenland waters of V and XIV (GRV/514GRN) Union 100 (11) (12) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. TAC Not relevant Species : Grenadiers Macrourus spp. Zone : Greenland waters of NAFO 1 (GRV/N1GRN.) Union 100 (13) (14) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. TAC Not relevant Species : Capelin Mallotus villosus Zone : IIb (CAP/02B.) Union 0 Analytical TAC TAC 0 Species : Capelin Mallotus villosus Zone : Greenland waters of V and XIV (CAP/514GRN) Denmark 4 909 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. United Kingdom 46 Sweden 352 Germany 214 All Member States 254 (15) (16) Union 5 775 (17) TAC Not relevant Species : Haddock Melanogrammus aeglefinus Zone : Norwegian waters of I and II (HAD/1N2AB.) Germany 0 (18) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. France 0 (18) United Kingdom 0 (18) Union 0 (18) TAC Not relevant Species : Blue whiting Micromesistius poutassou Zone : Faroese waters (WHB/2A4AXF) Denmark 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Germany 0 France 0 The Netherlands 0 United Kingdom 0 Union 0 TAC 0 (19) Species : Ling and blue ling Molva molva and Molva dypterygia Zone : Faroese waters of Vb (LIN/05B-F.) for ling; (BLI/05B-F.) for blue ling Germany 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. France 0 United Kingdom 0 Union 0 TAC Not relevant Species : Northern prawn Pandalus borealis Zone : Greenland waters of V and XIV (PRA/514GRN) Denmark 2 105 (20) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. France 2 105 (20) Union 4 210 (20) TAC Not relevant Species : Northern prawn Pandalus borealis Zone : Greenland waters of NAFO 1 (PRA/N1GRN.) Denmark 1 700 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. France 1 700 Union 3 400 TAC Not relevant Species : Saithe Pollachius virens Zone : Norwegian waters of I and II (POK/1N2AB.) Germany 0 (21) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. France 0 (21) United Kingdom 0 (21) Union 0 (21) TAC Not relevant Species : Saithe Pollachius virens Zone : International waters of I and II (POK/1/2INT) Union 0 Analytical TAC TAC Not relevant Species : Saithe Pollachius virens Zone : Faroese waters of Vb (POK/05B-F.) Belgium 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Germany 0 France 0 The Netherlands 0 United Kingdom 0 Union 0 TAC Not relevant Species : Greenland halibut Reinhardtius hippoglossoides Zone : Norwegian waters of I and II (GHL/1N2AB.) Germany 0 (22) (23) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. United Kingdom 0 (22) (23) Union 0 (22) (23) TAC Not relevant Species : Greenland halibut Reinhardtius hippoglossoides Zone : International waters of I and II (GHL/1/2INT) Union 0 Precautionary TAC TAC Not relevant Species : Greenland halibut Reinhardtius hippoglossoides Zone : Greenland waters of NAFO 1 (GHL/N1GRN.) Germany 2 075 (25) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Union 2 075 (24) (25) TAC Not relevant Species : Greenland halibut Reinhardtius hippoglossoides Zone : Greenland waters of V and XIV (GHL/514GRN) Germany 3 695 (27) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. United Kingdom 195 (27) Union 3 890 (26) (27) TAC Not relevant Species : Redfish (shallow pelagic) Sebastes spp. Zone : EU and international waters of V; international waters of XII and XIV (RED/51214S) Estonia 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Germany 0 Spain 0 France 0 Ireland 0 Latvia 0 The Netherlands 0 Poland 0 Portugal 0 United Kingdom 0 Union 0 TAC 0 Species : Redfish (deep pelagic) Sebastes spp. Zone : EU and international waters of V; international waters of XII and XIV (RED/51214D) Estonia 121 (28) (29) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Germany 2 441 (28) (29) Spain 433 (28) (29) France 230 (28) (29) Ireland 1 (28) (29) Latvia 44 (28) (29) The Netherlands 1 (28) (29) Poland 222 (28) (29) Portugal 518 (28) (29) United Kingdom 6 (28) (29) Union 4 017 (28) (29) TAC 26 000 (28) (29) Species : Redfish Sebastes spp. Zone : Norwegian waters of I and II (RED/1N2AB.) Germany 0 (30) (31) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Spain 0 (30) (31) France 0 (30) (31) Portugal 0 (30) (31) United Kingdom 0 (30) (31) Union 0 (30) (31) TAC Not relevant Species : Redfish Sebastes spp. Zone : International waters of I and II (RED/1/2INT) Union Not relevant (32) (33) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. TAC 19 500 Species : Redfish (pelagic) Sebastes spp. Zone : Greenland waters of NAFO 1F and Greenland waters of V and XIV (RED/N1G14P) Germany 2 173 (34) (35) (36) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. France 11 (34) (35) (36) United Kingdom 16 (34) (35) (36) Union 2 200 (34) (35) (36) TAC Not relevant Species : Redfish (demersal) Sebastes spp. Zone : Greenland waters of NAFO 1F and Greenland waters of V and XIV (RED/N1G14D) Germany 1 976 (37) (38) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. France 10 (37) (38) United Kingdom 14 (37) (38) Union 2 000 (37) (38) TAC Not relevant Species : Redfish Sebastes spp. Zone : Icelandic waters of Va (RED/05A-IS) Belgium 0 (39) (40) (3) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Germany 0 (39) (40) (3) France 0 (39) (40) (3) United Kingdom 0 (39) (40) (3) Union 0 (39) (40) (3) TAC Not relevant Species : Redfish Sebastes spp. Zone : Faroese waters of Vb (RED/05B-F.) Belgium 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Germany 0 France 0 United Kingdom 0 Union 0 TAC Not relevant Species : Other species Zone : Norwegian waters of I and II (OTH/1N2AB.) Germany 0 (41) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. France 0 (41) United Kingdom 0 (41) Union 0 (41) Species : Other species (42) Zone : Faroese waters of Vb (OTH/05B-F.) Germany 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. France 0 United Kingdom 0 Union 0 TAC Not relevant Species : Flatfish Pleuronectiformes Zone : Faroese waters of Vb (FLX/05B-F.) Germany 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. France 0 United Kingdom 0 Union 0 TAC Not relevant (1) When reporting catches to the Commission the quantities fished in each of the following areas shall also be reported: NEAFC Regulatory Area, EU waters, the fishery protection zone around Svalbard. Special condition: Within the limits of the abovementioned Union share of the TAC, no more than 0 tonnes may be taken in the following zone: Norwegian waters north of 62 ° N and the fishery zone around Jan Mayen (HER/*2AJMN) (2) The area in East Greenland called the §Kleine Banke § is closed for all fisheries. This area is bounded by the following coordinates: 64 °40 ² N 37 °30 ² W 64 °40 ² N 36 °30 ² W 64 °15 ² N 36 °30 ²W, and 64 °15 ² N 37 °30 ² W (3) May be fished in East or West Greenland. However, in East Greenland the fishery shall only be permitted:  by trawlers from 1 July to 31 December 2013.  by longliners from 1 April to 31 December 2013. (4) The fishery shall be conducted with 100 % observer coverage and with Vessels Monitoring Systems (VMS). A maximum of 80 % of the quota can be taken in one of the areas below. In addition, a minimum effort of 10 hauls per vessel shall be conducted in each area: Area Boundary 1. East Greenland (COD/N65E44) North of 65 ° N East of 44 °W 2. East Greenland (COD/645E44) Between 64 °N and 65 °N East of 44 °W 3. East Greenland (COD/624E44) Between 62 °N and 64 °N East of 44 °W 4. East Greenland (COD/S62E44) South of 62 °N East of 44 °W 5. West Greenland (COD/S62W44) South of 62 °N West of 44 °W 6. West Greenland (COD/N62W44) North of 62 °N West of 44 °W (5) Provisional quota in accordance with Article 1(3). (6) Except Germany, Spain, France, Poland, Portugal and the United Kingdom. (7) The allocation of the share of the cod stock available to the Union in the zone Spitzbergen and Bear Island and the associated by-catches of haddock are entirely without prejudice to the rights and obligations deriving from the 1920 Treaty of Paris. (8) By-catches of haddock may represent up to 19 % per haul. The by-catch quantities of haddock are in addition to the quota for cod. (9) Provisional quota in accordance with Article 1(3). (10) Provisional quota in accordance with Article 1(3). (11) Special condition: roundnose grenadier (Coryphaenoides rupestris) (RNG/514GRN) and rough-head grenadier (Macrourus berglax) (RHG/514GRN) shall not be targeted. They shall only be taken as by-catch and shall be reported separately. (12) Provisional quota in accordance with Article 1(3). (13) Special condition: roundnose grenadier (Coryphaenoides rupestris) (RNG/N1GRN.) and rough-head grenadier (Macrourus berglax) (RHG/N1GRN.) shall not be targeted. They shall only be taken as by-catch and shall be reported separately. (14) Provisional quota in accordance with Article 1(3). (15) Except Member States with more than 10 % of the Union quota. (16) Member States with an assigned quota may access the "All Member States" quota only once they have exhausted their own quota. (17) To be fished from 1 January until 30 April 2013. If a catch level of 70 % of this initial Union quota is attained by 15 April 2013, this Union quota shall automatically be increased by an additional amount of 5 775 tonnes, to be fished within the same period. That additional Union quota shall be considered to be allocated according to the same distribution key. (18) Provisional quota in accordance with Article 1(3) (19) TAC set in accordance with consultations among the Union, Faroe Islands, Norway and Iceland. (20) Provisional quota in accordance with Article 1(3). (21) Provisional quota in accordance with Article 1(3). (22) Exclusively for by-catches. No directed fisheries are permitted under this quota. (23) Provisional quota in accordance with Article 1(3). (24) To be fished South of 68 ° N. (25) Provisional quota in accordance with Article 1(3). (26) To be fished by no more than 6 vessels at the same time. (27) Provisional quota in accordance with Article 1(3). (28) May only be taken within the area bounded by the lines joining the following coordinates: Point No Latitude N Longitude W 1 64 ° 45 ² 28 ° 30 ² 2 62 ° 50 ² 25 ° 45 ² 3 61 ° 55 ² 26 ° 45 ² 4 61 ° 00 ² 26 ° 30 ² 5 59 ° 00 ² 30 ° 00 ² 6 59 ° 00 ² 34 ° 00 ² 7 61 ° 30 ² 34 ° 00 ² 8 62 ° 50 ² 36 ° 00 ² 9 64 ° 45 ² 28 ° 30 ² (29) May not be fished from 1 January to 9 May 2013. (30) Exclusively for by-catches. No directed fisheries are permitted under this quota. (31) Provisional quota in accordance with Article 1(3). (32) The fishery may only take place within the period from 1 July to 31 December 2013. The fishery will be closed when the TAC is fully utilised by NEAFC Contracting Parties. The Commission shall inform Member States of the date on which the Secretariat of NEAFC has notified NEAFC Contracting Parties that the TAC has been fully utilised. From that date Member States shall prohibit directed fishery for redfish by vessels flying their flag. (33) Vessels shall limit their by-catches of redfish in other fisheries to a maximum of 1 % of the total catch retained on board. (34) May only be fished by trawl. (35) Special condition: the quotas may be fished in the NEAFC Regulatory Area on the condition that the part of the quotas fished therein are reported separately (RED/*5-14P). When fished in the NEAFC Regulatory Area, it may only be taken as of 10 May 2013 as deep pelagic redfish, and only within the area (the "NEAFC box") bounded by the lines joining the following coordinates: Point No Latitude N Longitude W 1 64 ° 45 ² 28 ° 30 ² 2 62 ° 50 ² 25 ° 45 ² 3 61 ° 55 ² 26 ° 45 ² 4 61 ° 00 ² 26 ° 30 ² 5 59 ° 00 ² 30 ° 00 ² 6 59 ° 00 ² 34 ° 00 ² 7 61 ° 30 ² 34 ° 00 ² 8 62 ° 50 ² 36 ° 00 ² 9 64 ° 45 ² 28 ° 30 ² (36) Provisional quota in accordance with Article 1(3). (37) May only be fished by pelagic trawl. (38) Special condition: the quotas may be fished in the NEAFC Regulatory Area on the condition that the part of the quotas fished therein are reported separately (RED/*5-14D). When fished in the NEAFC Regulatory Area, it may only be taken as of 10 May 2013 as deep pelagic redfish, and only within the area (the "NEAFC box") bounded by the lines joining the following coordinates: Point No Latitude N Longitude W 1 64 ° 45 ² 28 ° 30 ² 2 62 ° 50 ² 25 ° 45 ² 3 61 ° 55 ² 26 ° 45 ² 4 61 ° 00 ² 26 ° 30 ² 5 59 ° 00 ² 30 ° 00 ² 6 59 ° 00 ² 34 ° 00 ² 7 61 ° 30 ² 34 ° 00 ² 8 62 ° 50 ² 36 ° 00 ² 9 64 ° 45 ² 28 ° 30 ² (39) Including unavoidable by-catches (cod not allowed). (40) May only be fished between July and December 2013. (41) Exclusively for by-catches. No directed fisheries are permitted under this quota. (42) Excluding fish species of no commercial value. ANNEX IC NORTH WEST ATLANTIC NAFO CONVENTION AREA All TACs and associated conditions are adopted in the framework of NAFO. Species : Cod Gadus morhua Zone : NAFO 2J3KL (COD/N2J3KL) Union 0 (1) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. TAC 0 (1) Species : Cod Gadus morhua Zone : NAFO 3NO (COD/N3NO.) Union 0 (3) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. TAC 0 (3) Species : Cod Gadus morhua Zone : NAFO 3M (COD/N3M.) Estonia 157 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Germany 657 Latvia 157 Lithuania 157 Poland 536 Spain 2 019 France 282 Portugal 2 769 United Kingdom 1 315 Union 8 049 TAC 14 113 Species : Witch flounder Glyptocephalus cynoglossus Zone : NAFO 2J3KL (WIT/N2J3KL) Union 0 (4) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. TAC 0 (4) Species : Witch flounder Glyptocephalus cynoglossus Zone : NAFO 3NO (WIT/N3NO.) Union 0 (5) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. TAC 0 (5) Species : American plaice Hippoglossoides platessoides Zone : NAFO 3M (PLA/N3M.) Union 0 (6) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. TAC 0 (6) Species : American plaice Hippoglossoides platessoides Zone : NAFO 3LNO (PLA/N3LNO.) Union 0 (7) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. TAC 0 (7) Species : Shortfin squid Illex illecebrosus Zone : NAFO sub-zones 3 and 4 (SQI/N34.) Estonia 128 (8) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Latvia 128 (8) Lithuania 128 (8) Poland 227 (8) Union Not relevant (8) (9) TAC 34 000 Species : Yellowtail flounder Limanda ferruginea Zone : NAFO 3LNO (YEL/N3LNO.) Union 0 (10) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. TAC 17 000 Species : Capelin Mallotus villosus Zone : NAFO 3NO (CAP/N3NO.) Union 0 (11) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. TAC 0 (11) Species : Northern prawn Pandalus borealis Zone : NAFO 3L (12) (PRA/N3L.) Estonia 96 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Latvia 96 Lithuania 96 Poland 96 Spain 76 Portugal 20 Union 480 TAC 8 600 Species : Northern prawn Pandalus borealis Zone : NAFO 3M (13) (PRA/*N3M.) TAC Not relevant (14) (15) Species : Greenland halibut Reinhardtius hippoglossoides Zone : NAFO 3LMNO (GHL/N3LMNO) Estonia 312 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Germany 318 Latvia 44 Lithuania 22 Spain 4 262 Portugal 1 782 Union 6 738 TAC 11 493 Species : Skate Rajidae Zone : NAFO 3LNO (SKA/N3LNO.) Spain 3 403 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Portugal 660 Estonia 283 Lithuania 62 Union 4 408 TAC 7 000 Species : Redfish Sebastes spp. Zone : NAFO 3LN (RED/N3LN.) Estonia 322 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Germany 219 Latvia 322 Lithuania 322 Union 1 185 TAC 6 500 Species : Redfish Sebastes spp. Zone : NAFO 3M (RED/N3M.) Estonia 1 571 (16) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Germany 513 (16) Spain 233 (16) Latvia 1 571 (16) Lithuania 1 571 (16) Portugal 2 354 (16) Union 7 813 (16) TAC 6 500 (16) Species : Redfish Sebastes spp. Zone : NAFO 3O (RED/N3O.) Spain 1 771 (1) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Portugal 5 229 (1) Union 7 000 (1) TAC 20 000 (1) Species : Redfish Sebastes spp. Zone : NAFO Subarea 2, Divisions 1F and 3K (RED/N1F3K.) Latvia 0 (17) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Lithuania 0 (17) Union 0 (17) TAC 0 (17) Species : White hake Urophycis tenuis Zone : NAFO 3NO (HKW/N3NO.) Spain 255 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Portugal 333 Union 588 TAC 1 000 (1) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the limits specified in Article 4(2) of Regulation (EC) No 1386/2007 (). (2) Council Regulation (EC) No 1386/2007 of 22 October 2007 laying down conservation and enforcement measures applicable in the Regulatory Area of the Northwest Atlantic Fisheries Organisation (OJ L 318, 5.12.2007, p. 1). (3) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the limits of a maximum of 1 000 kg or 4 %, whichever is greater. (4) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the limits specified in Article 4(2) of Regulation (EC) No 1386/2007. (5) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the limits specified in Article 4(2) of Regulation (EC) No 1386/2007. (6) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the limits specified in Article 4(2) of Regulation (EC) No 1386/2007. (7) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the limits specified in Article 4(2) of Regulation (EC) No 1386/2007. (8) To be fished between 1 July and 31 December 2013. (9) No specified Unions share. An amount of 29 458 tonnes is available to Canada and the Member States of the Union except Estonia, Latvia, Lithuania and Poland. (10) Despite having access to a shared quota of 85 tonnes for the Union, it is decided to set this amount to 0. No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the limits specified in Article 4(2) of Regulation (EC) No 1386/2007. (11) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the limits specified in Article 4(2) of Regulation (EC) No 1386/2007. (12) Not including the box bounded by the following coordinates: Point No Latitude N Longitude W 1 47 ° 20 ² 0 46 ° 40 ² 0 2 47 ° 20 ² 0 46 ° 30 ² 0 3 46 ° 00 ² 0 46 ° 30 ² 0 4 46 ° 00 ² 0 46 ° 40 ² 0 (13) Vessels may also fish this stock in Division 3L in the box bounded by the following coordinates: Point No Latitude N Longitude W 1 47 ° 20 ² 0 46 ° 40 ² 0 2 47 ° 20 ² 0 46 ° 30 ² 0 3 46 ° 00 ² 0 46 ° 30 ² 0 4 46 ° 00 ² 0 46 ° 40 ² 0 Moreover, fishing for shrimp is prohibited from 1 June to 31 December 2013 in the area bounded by the following coordinates: Point No Latitude N Longitude W 1 47 ° 55 ² 0 45 ° 00 ² 0 2 47 ° 30 ² 0 44 ° 15 ² 0 3 46 ° 55 ² 0 44 ° 15 ² 0 4 46 ° 35 ² 0 44 ° 30 ² 0 5 46 ° 35 ² 0 45 ° 40 ² 0 6 47 ° 30 ² 0 45 ° 40 ² 0 7 47 ° 55 ² 0 45 ° 00 ² 0 (14) Not relevant. Fishery managed by limitations in fishing effort. The Member States concerned shall issue fishing authorisations for their fishing vessels engaging in this fishery and shall notify those authorisations to the Commission prior to the commencement of the vessel's activity, in accordance with Regulation (EC) No 1224/2009. Member State Maximum number of vessels Maximum number of fishing days Denmark 0 0 Estonia 0 0 Spain 0 0 Latvia 0 0 Lithuania 0 0 Poland 0 0 Portugal 0 0 (15) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the limits specified in Article 4(2) of Regulation (EC) No 1386/2007. (16) This quota is subject to compliance with the TAC of 6 500 tonnes established for this stock for all NAFO Contracting Parties, no more than 3 250 tons may be fished before 1 July 2013. Upon exhaustion of the TAC or the mid-term amount of 3 250 tonnes, the directed fishery for this stock shall be stopped irrespective of the level of catches. (17) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the limits specified in Article 4(2) of Regulation (EC) No 1386/2007. ANNEX ID HIGHLY MIGRATORY FISH  ALL AREAS TACs in these areas are adopted in the framework of international fisheries organisations on tuna fisheries, such as ICCAT. Species : Bluefin tuna Thunnus thynnus Zone : Atlantic Ocean, east of 45 ° W, and Mediterranean (BFT/AE45WM) Cyprus 69,44 (4) (6) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Greece 129,07 (6) Spain 2 504,45 (2) (4) (6) France 2 471,23 (2) (3) (4) (6) Italy 1 950,42 (4) (5) (6) Malta 160,02 (4) (6) Portugal 235,50 (6) Other Member States 27,93 (1) (6) Union 7 548,06 (2) (3) (4) (5) (6) TAC 13 400 Species : Swordfish Xiphias gladius Zone : Atlantic Ocean, North of 5 ° N (SWO/AN05N) Spain 6 949 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Portugal 1 263 Other Member States 135,5 (7) Union 8 347,5 TAC 13 700 Species : Swordfish Xiphias gladius Zone : Atlantic Ocean, South of 5 ° N (SWO/AS05N) Spain 4 818,18 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Portugal 361,82 Union 5 180,00 TAC 15 000 Species : Northern albacore Thunnus alalunga Zone : Atlantic Ocean, north of 5 ° N (ALB/AN05N) Ireland 2 371,17 (10) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Spain 17 096,8 (10) France 5 393,31 (10) United Kingdom 195,2 (10) Portugal 1 882,65 (10) Union 26 939,13 (8) TAC 28 000 Species : Southern albacore Thunnus alalunga Zone : Atlantic Ocean, south of 5 ° N (ALB/AS05N) Spain 759,20 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. France 249,50 Portugal 531,30 Union 1 540,00 TAC 24 000 Species : Bigeye tuna Thunnus obesus Zone : Atlantic Ocean (BET/ATLANT) Spain 13 931,65 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. France 10 806,21 Portugal 4 729,24 Union 29 467,10 TAC 85 000 Species : Blue marlin Makaira nigricans Zone : Atlantic Ocean (BUM/ATLANT) Spain 27,20 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Portugal 55,20 France 397,60 Union 480,0 TAC 1 985 Species : White marlin Tetrapturus albidus Zone : Atlantic Ocean (WHM/ATLANT) Spain 30,5 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Portugal 19,5 Union 50,0 TAC 355 (1) Except Cyprus, Greece, Spain, France, Italy, Malta and Portugal, and exclusively as by-catch. (2) Special condition: within this TAC, the following catch limits and allocation between Member States shall apply to catches of bluefin tuna between 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 1 of Annex IV (BFT/*8301): Spain 364,09 France 164,27 Union 528,36 (3) Special condition: within this TAC, the following catch limits and allocation between Member States shall apply to catches of bluefin tuna weighing no less than 6,4 kg or measuring no less than 70 cm by the vessels referred to in point 1 of Annex IV (BFT/*641): France 100 Union 100 (4) Special condition: within this TAC, the following catch limits and allocations between Member States shall apply to catches of bluefin tuna between and 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 2 of Annex IV (BFT/*8302): Spain 50,09 France 49,42 Italy 39,01 Cyprus 3,20 Malta 4,71 Union 146,43 (5) Special condition: within this TAC, the following catch limits and allocations between Member States shall apply to catches of bluefin tuna between and 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 3 of Annex IV (BFT/*643): Italy 39,01 Union 39,01 (6) By derogation from Article 7(2) of Regulation (EC) 302/2009, purse seine fishing for bluefin tuna shall be authorised in the Eastern Atlantic and Mediterranean from 26 May to 24 June 2013 included. (7) Except Spain and Portugal, and exclusively as by-catch. (8) The number of EU vessels fishing for northern albacore as a target species is fixed to 1 253 in accordance with Article 12 of Regulation (EC) No 520/2007 (). (9) Council Regulation (EC) No 520/2007 of 7 May 2007 laying down technical measures for the conservation of certain stocks of highly migratory species (OJ L 123, 12.5.2007, p. 3). (10) The distribution between the Member States of the maximum number of fishing vessels flying the flag of a Member State authorised to fish for northern albacore as a target species in accordance with Article 12 of Regulation (EC) No 520/2007: Member State Maximum number of vessels Ireland 50 Spain 730 France 151 United Kingdom 12 Portugal 310 ANNEX IE ANTARCTIC CCAMLR CONVENTION AREA These TACs, adopted by CCAMLR, are not allocated to the members of CCAMLR and hence the Union's share is undetermined. Catches are monitored by the Secretariat of CCAMLR, which will communicate when fishing shall cease due to TAC exhaustion. Unless specified otherwise, these TACs are applicable for the period from 1 December 2012 to 30 November 2013. Species : Mackerel icefish Champsocephalus gunnari Zone : FAO 48.3 Antarctic (ANI/F483.) TAC 2 933 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Mackerelicefish Champsocephalus gunnari Zone : FAO 58.5.2 Antarctic (1) (ANI/F5852.) TAC 679 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Patagonian toothfish Dissostichus eleginoides Zone : FAO 48.3 Antarctic (TOP/F483.) TAC 2 600 (2) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Special conditions: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the Subareas specified: Management Area A: 48 ° W to 43 ° 30 ² W  52 ° 30 ² S to 56 ° S (TOP/*F483A) 0 Management Area B: 43 ° 30 ² W to 40 ° W  52 ° 30 ² S to 56 ° S (TOP/*F483B) 780 Management Area C: 40 ° W to 33 ° 30 ² W  52 ° 30 ² S to 56 ° S (TOP/*F483C) 1 820 Species : Patagonian toothfish Dissostichus eleginoides Zone : FAO 48.4 Antarctic North (TOP/F484N.) TAC 63 (3) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Toothfish Dissostichus spp. Zone : FAO 48.4 Antarctic South (TOP/F484S.) TAC 52 (4) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Patagonian toothfish Dissostichus eleginoides Zone : FAO 58.5.2 Antarctic (TOP/F5852.) TAC 2 730 (5) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Krill Euphausia superba Zone : FAO 48 (KRI/F48.) TAC 5 610 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Special conditions: Within the limit of a total combined catch of 620 000 tonnes, no more than the quantities given below may be taken in the subareas specified: Division 48.1 (KRI/*F481.) 155 000 Division 48.2 (KRI/*F482.) 279 000 Division 48.3 (KRI/*F483.) 279 000 Division 48.4 (KRI/*F484.) 93 000 Species : Krill Euphausia superba Zone : FAO 58.4.1 Antarctic (KRI/F5841.) TAC 440 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Special conditions: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the subareas specified: Division 58.4.1 west of 115 ° E (KRI/*F-41W) 277 000 Division 58.4.1 east of 115 ° E (KRI/*F-41E) 163 000 Species : Krill Euphausia superba Zone : FAO 58.4.2 Antarctic (KRI/F5842.) TAC 2 645 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Special conditions: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the subareas specified: Division 58.4.2 west of 55 ° E (KRI/*F-42W) 260 000 Division 58.4.2 east of 55 ° E (KRI/*F-42E) 192 000 Species : Grey rockcod Lepidonotothen squamifrons Zone : FAO 58.5.2 Antarctic (NOS/F5852.) TAC 80 (6) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Crabs Paralomis spp. Zone : FAO 48.3 Antarctic (PAI/F483.) TAC 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Grenadiers Macrourus spp. Zone : FAO 58.5.2 Antarctic (GRV/F5852.) TAC 360 (7) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Other species Zone : FAO 58.5.2 Antarctic (OTH/F5852.) TAC 50 (8) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Skates and rays Rajiformes Zone : FAO 58.5.2 Antarctic (SRX/F5852.) TAC 120 (9) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Unicorn icefish Channichthys rhinoceratus Zone : FAO 58.5.2 Antarctic (LIC/F5852.) TAC 150 (10) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Humped rockcod Gobionotothen gibberifrons Zone : FAO 48.3 Antarctic (NOG/F483.) TAC 1 470 (11) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Blackfin icefish Chaenocephalus aceratus Zone : FAO 48.3 Antarctic (SSI/F483.) TAC 2 200 (12) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : South Georgia icefish Pseudochaenichthys georgianus Zone : FAO 48.3 Antarctic (SIG/F483.) TAC 300 (13) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Marbled rockcod Notothenia rossii Zone : FAO 48.3 Antarctic (NOR/F483.) TAC 300 (14) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species : Grey rockcod Lepidonotothen squamifrons Zone : FAO 48.3 Antarctic (NOS/F483.) TAC 300 (15) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. (1) For the purpose of this TAC, the area open to the fishery is specified as that portion of FAO statistical division 58.5.2 that lies within the area enclosed by a line:  starting at the point where the meridian of longitude 72 ° 15 ² E intersects the Australia-France Maritime Delimitation Agreement Boundary then south along the meridian to its intersection with the parallel of latitude 53 ° 25 ² S,  then east along that parallel to its intersection with the meridian of longitude 74 ° E,  then northeasterly along the geodesic to the intersection of the parallel of latitude 52 ° 40 ² S and the meridian of longitude 76 ° E,  then north along the meridian to its intersection with the parallel of latitude 52 ° S,  then northwesterly along the geodesic to the intersection of the parallel of latitude 51 ° S with the meridian of longitude 74 ° 30 ² E, and  then southwesterly along the geodesic to the point of commencement. (2) This TAC is applicable for longline fishery for the period from 1 May to 31 August 2013 and for pot fishery for the period from 1 December 2012 to 30 November 2013. (3) This TAC is applicable within the area bounded by latitudes 55 ° 30 ² S and 57 ° 20 ² S and by longitudes 25 ° 30 ² W and 29 ° 30 ² W. (4) This TAC is applicable within the area bounded by latitudes 57 ° 20 ² S and 60 ° 00 ² S and by longitudes 24 ° 30 ² W and 29 ° 00 ² W. (5) This TAC is applicable for west of 79 ° 20 ² E only. Fishing east of this meridian within this zone is prohibited. (6) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (7) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (8) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (9) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (10) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (11) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (12) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (13) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (14) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (15) Exclusively for by-catches. No directed fisheries are permitted under this TAC. ANNEX IF SOUTH-EAST ATLANTIC OCEAN  SEAFO CONVENTION AREA These TACs are not allocated to the members of SEAFO and hence the Union's share is undetermined. Catches are monitored by the Secretariat of SEAFO, who will communicate when fishing shall cease due to TAC exhaustion. Species : Alfonsinos Beryx spp. Zone : SEAFO (ALF/SEAFO) TAC 200 Precautionary TAC Species : Deep-sea red crab Chaceon spp. Zone : SEAFO Sub-Division B1 (1) (GER/F47NAM) TAC 200 Precautionary TAC Species : Deep-sea red crab Chaceon spp. Zone : SEAFO, excluding Sub-Division B1 (GER/F47X) TAC 200 Precautionary TAC Species : Patagonian toothfish Dissostichus eleginoides Zone : SEAFO (TOP/SEAFO) TAC 230 Precautionary TAC Species : Orange roughy Hoplostethus atlanticus Zone : SEAFO Sub-Division B1 (2) (ORY/F47NAM) TAC 0 Precautionary TAC Species : Orange roughy Hoplostethus atlanticus Zone : SEAFO, excluding Sub-Division B1 (ORY/F47X) TAC 50 Precautionary TAC (1) For the purpose of this TAC, the area open to the fishery is defined as having:  its western boundary on the longitude 0 ° E,  its northern boundary on the latitude 20 ° S,  its southern boundary on the latitude 28 ° S, and  the eastern boundary outer limits of the Namibian EEZ. (2) For the purpose of this Annex, the area open to the fishery is defined as having:  its western boundary on the longitude 0 ° E,  its northern boundary on the latitude 20 ° S,  its southern boundary on the latitude 28 ° S, and  the eastern boundary outer limits of the Namibian EEZ. ANNEX IG SOUTHERN BLUEFIN TUNA  ALL AREAS Species : Southern bluefin tuna Thunnus maccoyii Zone : All areas (SBF/F41-81) Union 10 (1) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. TAC 10 949 (1) Exclusively for by-catches. No directed fisheries are permitted under this quota. ANNEX IH WCPFC CONVENTION AREA Species : Swordfish Xiphias gladius Zone : WCPFC Convention Area south of 20 ° S (SWO/F7120S) Union 3 170,36 Precautionary TAC TAC Not relevant ANNEX IJ SPRFMO CONVENTION AREA Species : Jack mackerel Trachurus murphyi Zone : SPRFMO Convention Area (CJM/SPRFMO) Germany 6 790,5 (1) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. The Netherlands 7 360,2 (1) Lithuania 4 725 (1) Poland 8 124,3 (1) Union 27 000 (1) (1) Provisional quota pending the outcome of the first annual meeting of the SPRFMO Commission scheduled on 28 January  1 February 2013. ANNEX IIA Fishing effort for vessels in the context of the management of certain cod, plaice and sole stocks in the Skagerrak, that part of ICES division IIIa not covered by the Skagerrak and the Kattegat, ICES subarea IV, EU waters of ICES division IIa and ICES division VIId 1. Scope 1.1. This Annex shall apply to EU vessels carrying on board or deploying any of the gears specified in point 1 of Annex I to Regulation (EC) No 1342/2008 and present in any of the geographical areas specified in point 2 of that Annex. 1.2. This Annex shall not apply to vessels of less than 10 metres length overall. Those vessels shall not be required to carry fishing authorisations issued in accordance with Article 7 of Regulation (EC) No 1224/2009. Member States concerned shall assess the fishing effort of those vessels by effort groups to which they belong, using appropriate sampling methods. During 2013, the Commission shall seek scientific advice for evaluating the effort deployment of those vessels, with a view to their future inclusion into the effort regime. 2. Regulated gears and geographical areas For the purposes of this Annex, the gear groupings specified in point 1 of Annex I to Regulation (EC) No 1342/2008 ("regulated gear") and the groupings of geographical areas referred to in point 2(b) of that Annex shall apply. 3. Authorisations If a Member State deems so appropriate in order to reinforce the sustainable implementation of this effort regime, it may introduce a prohibition to fish with a regulated gear in any of the geographical areas to which this Annex applies by any of vessels flying its flag which has no record of such fishing activity, unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in that area. 4. Maximum allowable fishing effort 4.1. The maximum allowable effort referred to in Article 12(1) of Regulation (EC) No 1342/2008 and in Article 9(2) of Regulation (EC) No 676/2007 for the 2013 management period, from 1 February 2013 to 31 January 2014, for each of the effort groups of each Member State is set out in Appendix 1 to this Annex. 4.2. The maximum levels of annual fishing effort set in accordance with Regulation (EC) No 1954/2003 (1) shall not affect the maximum allowable fishing effort set in this Annex. 5. Management 5.1. Member States shall manage the maximum allowable effort in accordance with the conditions laid down in Article 9 of Regulation (EC) No 676/2007, Article 4 and Articles 13 to 17 of Regulation (EC) No 1342/2008 and Articles 26 to 35 of Regulation (EC) No 1224/2009. 5.2. A Member State may establish management periods for allocating all or parts of the maximum allowable effort to individual vessels or groups of vessels. In such case, the number of days or hours for which a vessel may be present within the area during a management period shall be fixed at the discretion of the Member State concerned. During any such management periods, the Member State may reallocate effort between individual vessels or groups of vessels. 5.3. If a Member State authorises vessels to be present within an area by hours, it shall continue measuring the consumption of days in accordance with the conditions referred to in point 5.1. Upon request by the Commission, the Member State shall demonstrate its precautionary measures taken to avoid an excessive consumption of effort within the area due to a vessel terminating presences in the area before the end of a 24-hour period. 6. Fishing effort report Article 28 of Regulation (EC) No 1224/2009 shall apply to vessels falling under the scope of this Annex. The geographical area referred to in that Article shall be understood, for the purpose of cod management, as each of the geographical areas referred to in point 2 of this Annex. 7. Communication of relevant data Member States shall transmit to the Commission the data on fishing effort deployed by their fishing vessels in accordance with Articles 33 and 34 of Regulation (EC) No 1224/2009. Those data shall be transmitted via the Fisheries Data Exchange System or any future data collection system implemented by the Commission. (1) Council Regulation (EC) No 1954/2003 of 4 November 2003 on the management of the fishing effort relating to certain Community fishing areas and resources (OJ L 289, 7.11.2003, p. 1). Appendix 1 to Annex IIA MAXIMUM ALLOWABLE FISHING EFFORT IN KILOWATT DAYS Geographical area: Skagerrak, that part of ICES division IIIa not covered by the Skagerrak and the Kattegat; ICES subarea IV and EU waters of ICES division IIa; ICES division VIId Regulated gear BE DK DE ES FR IE NL SE UK TR1 895 3 385 928 954 390 1 409 533 451 157 257 266 172 064 6 185 460 TR2 193 676 2 841 906 357 193 0 6 496 811 10 976 748 027 604 071 5 127 906 TR3 0 2 545 009 257 0 101 316 0 36 617 1 024 8 482 BT1 1 427 574 1 157 265 29 271 0 0 0 999 808 0 1 739 759 BT2 5 401 395 79 212 1 375 400 0 1 202 818 0 28 307 876 0 6 116 437 GN 163 531 2 307 977 224 484 0 342 579 0 438 664 74 925 546 303 GT 0 224 124 467 0 4 338 315 0 0 48 968 14 004 LL 0 56 312 0 245 125 141 0 0 110 468 134 880 ANNEX IIB Fishing opportunities for vessels fishing for sandeel in ICES divisions IIa, IIIa AND ICES subarea IV 1. The conditions laid down in this Annex shall apply to EU vessels fishing in EU waters of ICES divisions IIa, IIIa and ICES subarea IV with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm. 2. The conditions laid down in this Annex shall apply to third-country vessels authorised to fish for sandeel in EU waters of ICES subarea IV unless otherwise specified, or as a consequence of consultations between the Union and Norway as set out in the Agreed Record of conclusions between the Union and Norway. 3. For the purposes of this Annex, sandeel management areas shall be as shown below and in the Appendix to this Annex: Sandeel management area ICES statistical rectangles 1 31-34 E9-F2; 35 E9- F3; 36 E9-F4; 37 E9-F5; 38-40 F0-F5; 41 F5-F6 2 31-34 F3-F4; 35 F4-F6; 36 F5-F8; 37-40 F6-F8; 41 F7-F8 3 41 F1-F4; 42-43 F1-F9; 44 F1-G0; 45-46 F1-G1; 47 G0 4 38-40 E7-E9; 41-46 E6-F0 5 47-51 E6 + F0-F5; 52 E6-F5 6 41-43 G0-G3; 44 G1 7 47-51 E7-E9 4. Commercial fishing with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm shall be prohibited from 1 January to 31 March 2013 and from 1 August to 31 December 2013. Appendix 1 to Annex IIB SANDEEL MANAGEMENT AREAS ANNEX III Maximum number of fishing authorisations for EU vessels fishing in third-country waters Area of fishing Fishery Number of fishing authorisations Allocation of fishing authorisations amongst Member States Maximum number of vessels present at any time Norwegian waters and fishery zone around Jan Mayen Herring, north of 62 ° 00 ² N To be established To be established To be established Demersal species, north of 62 ° 00 ² N To be established To be established To be established Mackerel Not relevant Not relevant To be established (1) Industrial species, south of 62 ° 00 ² N To be established To be established To be established (1) Without prejudice to additional licences granted to Sweden by Norway in accordance with established practice. ANNEX IV ICCAT CONVENTION AREA (1) 1. Maximum number of EU bait boats and trolling boats authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Eastern Atlantic Spain 60 France 8 Union 68 2. Maximum number of EU coastal artisanal fishing vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Mediterranean Spain 119 France 87 Italy 30 Cyprus 7 Malta 28 Union 316 3. Maximum number of EU vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Adriatic Sea for farming purposes Italy 12 Union 12 4. Maximum number and total capacity in gross tonnage of fishing vessels of each Member State that may be authorised to fish for, retain on board, tranship, transport, or land bluefin tuna in the eastern Atlantic and Mediterranean Table A Number of fishing vessels (2) Cyprus Greece (3) Italy France Spain Malta (4) Purse Seiners 1 1 12 17 6 1 Longliners 4 (5) 0 30 8 12 20 Baitboat 0 0 0 8 60 0 Handline 0 0 0 29 2 0 Trawler 0 0 0 57 0 0 Other artisanal (6) 0 16 0 87 32 0 Table B Total capacity in gross tonnage Cyprus Greece Italy France Spain Malta Purse Seiners To be established To be established To be established To be established To be established To be established Longliners To be established To be established To be established To be established To be established To be established Baitboats To be established To be established To be established To be established To be established To be established Handlines To be established To be established To be established To be established To be established To be established Trawlers To be established To be established To be established To be established To be established To be established Other artisanal To be established To be established To be established To be established To be established To be established 5. Maximum number of traps engaged in the eastern Atlantic and Mediterranean bluefin tuna fishery authorised by each Member State Number of traps Spain 5 Italy 6 Portugal 1 (7) 6. Maximum bluefin tuna farming capacity and fattening capacity for each Member State and maximum input of wild caught bluefin tuna that each Member State may allocate to its farms in the eastern Atlantic and Mediterranean Table A Maximum tuna farming capacity and fattening capacity Number of farms Capacity (in tonnes) Spain 17 11 852 Italy 15 13 000 Greece 2 2 100 Cyprus 3 3 000 Malta 8 12 300 Table B Maximum input of wild caught bluefin tuna (in tonnes) Spain 5 855 Italy 3 764 Greece 785 Cyprus 2 195 Malta 8 768 (1) The numbers shown in sections 1, 2 and 3 may decrease in order to comply with international obligations of the Union. (2) The numbers in this Table A of section 4 may be further increased, provided that the international obligations of the Union are complied with. (3) One medium size purse seiner may be replaced by no more than 10 longline vessels. (4) One medium size purse seiner may be replaced by no more than 10 longline vessels. (5) Polyvalent vessels, using multi-gear equipment. (6) Polyvalent vessels, using multi-gear equipment (longline, handline, trolling line). (7) This number may be further increased, provided that the international obligations of the Union are complied with. ANNEX V CCAMLR CONVENTION AREA PART A PROHIBITION OF DIRECTED FISHING IN CCAMLR CONVENTION AREA Target species Zone Period of prohibition Sharks (all species) Convention Area From 1 January to 31 December 2013 Notothenia rossii FAO 48.1. Antarctic, in the Peninsula Area FAO 48.2. Antarctic, around the South Orkneys FAO 48.3. Antarctic, around South Georgia From 1 January to 31 December 2013 Finfish FAO 48.1. Antarctic (1) FAO 48.2. Antarctic (1) From 1 January to 31 December 2013 Gobionotothen gibberifrons Chaenocephalus aceratus Pseudochaenichthys georgianus Lepidonotothen squamifrons Patagonotothen guntheri Electrona carlsbergi (1) FAO 48.3. From 1 January to 31 December 2013 Dissostichus spp. FAO 48.5. Antarctic From 1 December 2011 to 30 November 2013 Dissostichus spp. FAO 88.3. Antarctic (1) FAO 58.5.1. Antarctic (1) (2) FAO 58.5.2. Antarctic east of 79 ° 20 ² E and outside the EEZ to the west of 79 ° 20 ² E (1) FAO 58.4.4. Antarctic (1) (2) FAO 58.6. Antarctic (1) FAO 58.7. Antarctic (1) From 1 January to 31 December 2013 Lepidonotothen squamifrons FAO 58.4.4. (1) (2) From 1 January to 31 December 2013 All species except Champsocephalus gunnari and Dissostichus eleginoides FAO 58.5.2. Antarctic From 1 December 2011 to 30 November 2013 Dissostichus mawsoni FAO 48.4. Antarctic (1) within the area bounded by latitudes 55 ° 30 ² S and 57 ° 20 ² S and by longitudes 25 ° 30 ² W and 29 ° 30 ² W From 1 January to 31 December 2013 PART B TACs AND BY-CATCH LIMITS FOR EXPLORATORY FISHERIES IN THE CCAMLR CONVENTION AREA IN 2012/13 Subarea/Division Region Season SSRU Dissostichus spp. catch limit (in tonnes) By-catch catch limit (in tonnes) (3) Skates and rays Macrourus spp. Other species 58.4.1. Whole Division 1 December 2012 to 30 November 2013 SSRUs A, B, D, and F: 0 SSRU C: 84 SSRU E: 42 SSRU G: 42 (4) SSRU H: 42 (4) Total 210 All Division: 50 All Division: 33 All Division: 20 58.4.2. Whole Division 1 December 2012 to 30 November 2013 SSRUs A, B, C and D: 0 SSRU E: 70 Total 70 All Division: 50 All Division: 20 All Division: 20 58.4.3a. Whole Division 1 May to 31 August 2013 Total 32 All Division: 50 All Division: 26 All Division: 20 88.1. Whole Subarea 1 December 2012 to 31 August 2013 SSRUs A, D, E, F and M: 0 SSRUs B, C and G: 428 SSRUs H, I and K: 2 423 SSRUs J and L: 382 Total 3 282 164 SSRUs A, D, E, F and M: 0 SSRU B, C and G: 50 SSRU H, I and K: 121 SSRU J and L: 50 430 SSRUs A, D, E, F and M: 0 SSRU B, C and G: 40 SSRU H, I and K: 320 SSRU J and L: 70 160 SSRUs A, D, E, F and M: 0 SSRU B, C and G: 60 SSRU H, I and K: 60 SSRU J and L: 40 88.2. South of 65 ° S 1 December 2012 to 31 August 2013 SSRUs A, B and I: 0 SSRUs C, D, E, F and G: 124 SSRU H: 406 Total 530 50 SSRUs A, B and I: 0 SSRU C, D, E, F and G: 50 SSRU H: 50 84 SSRUs A, B and I: 0 SSRU C, D, E, F and G: 20 SSRU H: 64 120 SSRUs A, B andI: 0 SSRU C, D, E, F and G: 100 SSRU H: 20 Appendix to Annex V, Part B LIST OF SMALL-SCALE RESEARCH UNITS (SSRUs) Region SSRU Boundary line 48.6 A From 50 ° S 20 ° W, due east to 1 °30 ² E, due south to 60 ° S, due west to 20 ° W, due north to 50 ° S. B From 60 ° S 20 ° W, due east to 10 ° W, due south to coast, westward along coast to 20 ° W, due north to 60 ° S. C From 60 ° S 10 ° W, due east to 0 ° longitude, due south to coast, westward along coast to 10 ° W, due north to 60 ° S. D From 60 ° S 0 ° longitude, due east to 10 ° E, due south to coast, westward along coast to 0 ° longitude, due north to 60 ° S. E From 60 ° S 10 ° E, due east to 20 ° E, due south to coast, westward along coast to 10 ° E, due north to 60 ° S. F From 60 ° S 20 ° E, due east to 30 ° E, due south to coast, westward along coast to 20 ° E, due north to 60 ° S. G From 50 ° S 1 ° 30 ² E, due east to 30 ° E, due south to 60 ° S, due west to 1 ° 30 ² E, due north to 50 ° S. 58.4.1 A From 55 ° S 86 ° E, due east to 150 ° E, due south to 60 ° S, due west to 86 ° E, due north to 55 ° S. B From 60 ° S 86 ° E, due east to 90 ° E, due south to coast, westward along coast to 80 ° E, due north to 64 ° S, due east to 86 ° E, due north to 60 ° S. C From 60 ° S 90 ° E, due east to 100 ° E, due south to coast, westward along coast to 90 ° E, due north to 60 ° S. D From 60 ° S 100 ° E, due east to 110 ° E, due south to coast, westward along coast to 100 ° E, due north to 60 ° S. E From 60 ° S 110 ° E, due east to 120 ° E, due south to coast, westward along coast to 110 ° E, due north to 60 ° S. F From 60 ° S 120 ° E, due east to 130 ° E, due south to coast, westward along coast to 120 ° E, due north to 60 ° S. G From 60 ° S 130 ° E, due east to 140 ° E, due south to coast, westward along coast to 130 ° E, due north to 60 ° S. H From 60 ° S 140 ° E, due east to 150 ° E, due south to coast, westward along coast to 140 ° E, due north to 60 ° S. 58.4.2 A From 62 ° S 30 ° E, due east to 40 ° E, due south to coast, westward along coast to 30 ° E, due north to 62 ° S. B From 62 ° S 40 ° E, due east to 50 ° E, due south to coast, westward along coast to 40 ° E, due north to 62 ° S. C From 62 ° S 50 ° E, due east to 60 ° E, due south to coast, westward along coast to 50 ° E, due north to 62 ° S. D From 62 ° S 60 ° E, due east to 70 ° E, due south to coast, westward along coast to 60 ° E, due north to 62 ° S. E From 62 ° S 70 ° E, due east to 73 ° 10 ² E, due south to 64 ° S, due east to 80 ° E, due south to coast, westward along coast to 70 ° E, due north to 62 ° S. 58.4.3a A Whole division, from 56 ° S 60 ° E, due east to 73 °10 ² E, due south to 62 ° S, due west to 60 ° E, due north to 56 ° S. 58.4.3b A From 56 ° S 73 ° 10 ² E, due east to 79 ° E, south to 59 ° S, due west to 73 °10 ² E, due north to 56 ° S. B From 60 ° S 73 ° 10 ² E, due east to 86 ° E, south to 64 ° S, due west to 73 °10 ² E, due north to 60 ° S. C From 59 ° S 73 ° 10 ² E, due east to 79 ° E, south to 60 ° S, due west to 73 °10 ² E, due north to 59 ° S. D From 59 ° S 79 ° E, due east to 86 ° E, south to 60 ° S, due west to 79 ° E, due north to 59 ° S. E From 56 ° S 79 ° E, due east to 80 ° E, due north to 55 ° S, due east to 86 ° E, south to 59 ° S, due west to 79 ° E, due north to 56 °S. 58.4.4 A From 51 ° S 40 ° E, due east to 42 ° E, due south to 54 ° S, due west to 40 ° E, due north to 51 ° S. B From 51 ° S 42 ° E, due east to 46 ° E, due south to 54 ° S, due west to 42 ° E, due north to 51 ° S. C From 51 ° S 46 ° E, due east to 50 ° E, due south to 54 ° S, due west to 46 ° E, due north to 51 ° S. D Whole division excluding SSRUs A, B, C, and with outer boundary from 50 ° S 30 ° E, due east to 60 ° E, due south to 62 ° S, due west to 30 ° E, due north to 50 ° S. 58.6 A From 45 ° S 40 ° E, due east to 44 ° E, due south to 48 ° S, due west to 40 ° E, due north to 45 ° S. B From 45 ° S 44 ° E, due east to 48 ° E, due south to 48 ° S, due west to 44 ° E, due north to 45 ° S. C From 45 ° S 48 ° E, due east to 51 ° E, due south to 48 ° S, due west to 48 ° E, due north to 45 ° S. D From 45 ° S 51 ° E, due east to 54 ° E, due south to 48 ° S, due west to 51 ° E, due north to 45 ° S. 58.7 A From 45 ° S 37 ° E, due east to 40 ° E, due south to 48 ° S, due west to 37 ° E, due north to 45 ° S. 88.1 A From 60 ° S 150 ° E, due east to 170 ° E, due south to 65 ° S, due west to 150 ° E, due north to 60 ° S. B From 60 ° S 170 ° E, due east to 179 ° E, due south to 66 °40 ² S, due west to 170 ° E, due north to 60 ° S. C From 60 ° S 179 ° E, due east to 170 ° W, due south to 70 ° S, due west to 178 ° W, due north to 66 ° 40 ² S, due west to 179 ° E, due north to 60 ° S. D From 65 ° S 150 ° E, due east to 160 ° E, due south to coast, westward along coast to 150 ° E, due north to 65 ° S. E From 65 ° S 160 ° E, due east to 170 ° E, due south to 68 ° 30 ² S, due west to 160 ° E, due north to 65 ° S. F From 68 ° 30 ² S 160 ° E, due east to 170 ° E, due south to coast, westward along coast to 160 ° E, due north to 68 ° 30 ² S. G From 66 ° 40 ² S 170 ° E, due east to 178 ° W, due south to 70 ° S, due west to 178 ° 50 ² E, due south to 70 ° 50 ² S, due west to 170 ° E, due north to 66 °40 ² S. H From 70 ° 50 ² S 170 ° E, due east to 178 ° 50 ² E, due south to 73 ° S, due west to coast, northward along coast to 170 ° E, due north to 70 ° 50 ² S. I From 70 ° S 178 ° 50 ² E, due east to 170 ° W, due south to 73 ° S, due west to 178 ° 50 ² E, due north to 70 ° S. J From 73 ° S at coast near 170 ° E, due east to 178 ° 50 ² E, due south to 80 ° S, due west to 170 ° E, northward along coast to 73 ° S. K From 73 ° S 178 ° 50 ² E, due east to 170 ° W, due south to 76 ° S, due west to 178 ° 50 ² E, due north to 73 ° S. L From 76 ° S 178 ° 50 ² E, due east to 170 ° W, due south to 80 ° S, due west to 178 ° 50 ² E, due north to 76 ° S. M From 73 ° S at coast near 169 ° 30 ² E, due east to 170 ° E, due south to 80 ° S, due west to coast, northward along coast to 73 ° S. 88.2 A From 60 ° S 170 ° W, due east to 160 ° W, due south to coast, westward along coast to 170 ° W, due north to 60 ° S. B From 60 ° S 160 ° W, due east to 150 ° W, due south to coast, westward along coast to 160 ° W, due north to 60 ° S. C From 70 ° 50 ² S 150 ° W, due east to 140 ° W, due south to coast, westward along coast to 150 ° W, due north to 70 ° 50 ² S. D From 70 ° 50 ² S 140 ° W, due east to 130 ° W, due south to coast, westward along coast to 140 ° W, due north to 70 ° 50 ² S. E From 70 ° 50 ² S 130 ° W, due east to 120 ° W, due south to coast, westward along coast to 130 ° W, due north to 70 ° 50 ² S. F From 70 ° 50 ² S 120 ° W, due east to 110 ° W, due south to coast, westward along coast to 120 ° W, due north to 70 ° 50 ² S. G From 70 °50 ² S 110 ° W, due east to 105 ° W, due south to coast, westward along coast to 110 ° W, due north to 70 ° 50 ² S. H From 65 ° S 150 ° W, due east to 105 ° W, due south to 70 ° 50 ² S, due west to 150 ° W, due north to 65 ° S. I From 60 ° S 150 ° W, due east to 105 ° W, due south to 65 ° S, due west to 150 °W, due north to 60 ° S. 88.3 A From 60 ° S 105 ° W, due east to 95 ° W, due south to coast, westward along coast to 105 ° W, due north to 60 ° S. B From 60 ° S 95 ° W, due east to 85 ° W, due south to coast, westward along coast to 95 ° W, due north to 60 ° S. C From 60 ° S 85 ° W, due east to 75 ° W, due south to coast, westward along coast to 85 ° W, due north to 60 ° S. D From 60 ° S 75 ° W, due east to 70 ° W, due south to coast, westward along coast to 75 ° W, due north to 60 ° S. PART C NOTIFICATION OF INTENT TO PARTICIPATE IN A FISHERY FOR EUPHAUSIA SUPERBA Contracting Party: Fishing season: Name of vessel: Expected level of catch (in tonnes): Fishing technique: Conventional trawl Continuous fishing system Pumping to clear codend Other approved methods: Please specify Methods used for direct estimate of green weight of krill caught (5): Products to be derived from the catch and their conversion factors (6): Product type % of catch Conversion factor (7) Dec Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Subarea/Division 48.1 48.2 48.3 48.4 48.5 48.6 58.4.1 58.4.2 88.1 88.2 88.3 X Tick boxes where and when you are most likely to operate Precautionary catch limits not set, therefore considered as exploratory fisheries Note that the details you provide here are for information only and do not preclude you from operating in areas or times which you did not specify. PART D NET CONFIGURATION AND USE OF FISHING TECHNIQUES Net opening (mouth) circumference (m) Vertical opening (m) Horizontal opening (m) Net panel length and mesh size Panel Length (m) Mesh size (mm) 1st panel 2nd panel 3rd panel ¦ Final panel (Codend) Provide diagram of each net configuration used Use of multiple fishing technique (8): Yes No Fishing technique Expected proportion of time to be used (%) 1 2 3 4 5 ¦ Total 100 % Presence of marine mammal exclusion device (9): Yes No Provide explanation of fishing techniques, gear configuration and characteristics and fishing patterns: (1) Except for scientific research purposes. (2) Excluding waters subject to national jurisdiction (EEZs). (3) Rules for catch limits for by-catch species per SSRU, applicable within total by-catch limits per Subarea:  skates and rays: 5 % of the catch limit for Dissostichus spp. or 50 tonnes, whichever is greater;  Macrourus spp.: 16 % of the catch limit for Dissostichus spp. or 20 tonnes, whichever is greater, except in Statistical Division 58.4.3a and Statistical Subarea 88.1;  other species: 20 tonnes per SSRU. (4) Catch limit to permit Spain to undertake a depletion experiment in 2012/2013. (5) As of the 2013/14 fishing season, using the table provided in the C1 form as a guideline, the notification shall include a description of the exact detailed method of estimation of the green weight of krill caught, including information and, where possible, data to estimate the uncertainty associated with green weight reported by vessels or to understand the underlying variability in the constants used for making these estimations, and, if conversion factors are applied, the exact detailed method of how each conversion factor was derived. Members are not required to re-submit such a description in the following seasons, unless changes in the method of green weight estimation occur. (6) Information to be provided to the extent possible. (7) Conversion factor = whole weight/processed weight. (8) If yes, frequency of switch between fishing techniques: (9) If yes, provide design of the device: ANNEX VI IOTC CONVENTION AREA 1. Maximum number of EU vessels authorised to fish for tropical tunas in the IOTC Convention Area Member State Maximum number of vessels Capacity (gross tonnage) Spain 22 61 364 France 22 33 604 Portugal 5 1 627 Union 49 96 595 2. Maximum number of EU vessels authorised to fish for swordfish and albacore in the IOTC Convention Area Member State Maximum number of vessels Capacity (gross tonnage) Spain 27 11 590 France 41 5 382 Portugal 15 6 925 United Kingdom 4 1 400 Union 72 21 922 3. The vessels referred to in point 1 shall also be authorised to fish for swordfish and albacore in the IOTC Convention Area. 4. The vessels referred to in point 2 shall also be authorised to fish for tropical tunas in the IOTC Convention Area. ANNEX VII WCPFC CONVENTION AREA Maximum number of EU vessels authorised to fish for swordfish in areas south of 20 ° S of the WCPFC Convention Area Spain 14 Union 14 ANNEX VIII QUANTITATIVE LIMITATIONS OF FISHING AUTHORISATIONS FOR THIRD-COUNTRY VESSELS FISHING IN EU WATERS Flag State Fishery Number of fishing authorisations Maximum number of vessels present at any time Norway Herring, north of 62 ° 00 ² N To be established To be established Venezuela (1) Snappers (French Guiana waters) 45 45 (1) To issue those fishing authorisations, proof must be produced that a valid contract exists between the ship owner applying for the fishing authorisation and a processing undertaking situated in the Department of French Guiana, and that it includes an obligation to land at least 75 % of all snapper catches from the vessel concerned in that department so that they may be processed in that undertaking's plant. Such a contract must be endorsed by the French authorities, which shall ensure that it is consistent both with the actual capacity of the contracting processing undertaking and with the objectives for the development of the Guianese economy. A copy of the duly endorsed contract shall be appended to the fishing authorisation application. Where such an endorsement is refused, the French authorities shall give notification of this refusal and state their reasons for it to the party concerned and to the Commission.